      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 1 of 76




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 JAMIE H. PIZARRO, CRAIG
 SMITH, JERRY MURPHY,
 RANDALL IDEISHI, GLENDA
 STONE, RACHELLE NORTH, and
 MARIE SILVER, on behalf of
 themselves and other similarly
 situated,
    Plaintiffs,
       v.                                  CIVIL ACTION FILE
                                           NO. 1:18-cv-01566-WMR

 THE HOME DEPOT, INC., THE
 ADMINISTRATIVE COMMITTEE
 OF THE HOME DEPOT
 FUTUREBUILDER 401(K) PLAN,
 THE INVESTMENT COMMITTEE
 OF THE HOME DEPOT
 FUTUREBUILDER 401 (K) PLAN,
 and DOES 1-30,
    Defendants.

ORDER ON PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION AND
 ON DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT AS TO
                     COUNTS II AND VI


      Plaintiffs filed suit individually and on behalf of current and former

employees of The Home Depot, Inc. (“Home Depot”), all of whom participated in

the Home Depot FutureBuilder 401K plan (the “Plan”) after April 2012 (the “Class


                                       1
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 2 of 76




Period”). Defendants include Home Depot, the Administrative Committee of the

Plan, and the Investment Committee of the Plan, all of whom are fiduciaries of the

Plan under the Employee Retirement Income Security Act of 1974 (“ERISA”). As

currently situated, Plaintiffs assert two types of claims against the Defendants: (1)

that certain investment options in the Plan were imprudently selected and/or retained

by the Defendants despite a sustained record of poor performance (otherwise

referred to as the “Challenged Fund claims”), and (2) that the Defendants

imprudently selected and/or retained outside investment advisors with an agreement

that allowed said advisers to charge fees to participants that were objectively

excessive (otherwise referred to as the “Excessive Fee claims”).

      The Defendants deny these claims and have moved for summary judgment

against those individual Plaintiffs who complained about the alleged unreasonable

fees for investment advice. Moreover, the Defendants contend that the Court should

not certify either of these types of claims as a class action pursuant to Rule 23 of the

Federal Rules of Civil Procedure.

      After a review of the respective pleadings and with the benefit of oral

argument, and while expressing no opinion regarding the merits of this case or

whether the Plaintiffs will or should ultimately prevail, the Court finds that summary

judgment is not appropriate to the Defendants on Plaintiffs’ claims regarding the

Excessive Fees. Further, as to both the Challenged Fund and the Excessive Fee


                                           2
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 3 of 76




Claims, the Court finds that class certification under Rule 23 is appropriate.

Accordingly, the Court hereby GRANTS Plaintiff’s Motion for Class Certification

[Doc. 98] and DENIES Defendants’ various Motions for Summary Judgment as to

Counts II and VI of the Complaint [Doc. 130; Doc. 131; Doc. 132; and Doc. 133].

I.    BACKGROUND

      A. The Plaintiffs and their Claims

      The Plaintiffs, who currently seek to be appointed as Class Representatives,

are current and former participants in the Plan. [See Doc. 53 at ¶¶ 7-13]. Each

Plaintiff is a member of one or more of the proposed classes—the Challenged Funds

class, the Financial Engines (“FE”) class, and the Alight Financial Advisors

(“AFA”) class—because they invested in one or more of the challenged funds

and/or were enrolled in services provided by the Plan’s investment advisers (FE

and/or AFA) and allegedly paid excessive fees.[GL1]

      Plaintiff Jaime Pizarro was a Plan participant and used the services provided

by FE through the Plan’s Professional Management program during the Class

period. [See Doc. 53 at ¶ 7; Doc. 75 at ¶ 7[GL2]]. [GL3] Plaintiff Craig Smith was a

Plan participant and invested in the BlackRock 2020 LifePath Portfolio, the

BlackRock 2025 LifePath Portfolio, the JPMorgan Stable Value Fund, the TS&W

Small Cap Value Fund, and the Stephens Small Cap Growth Fund during the Class

period.   [GL4]   [See Doc. 53 at ¶ 8; Doc. 75 at ¶ 8]. Plaintiff Jerry Murphy was a Plan



                                               3
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 4 of 76




participant and used the services provided by FE and AFA through the Plan’s

Professional Management program (“Program”), and he also invested in the JP

Morgan Stable Value Fund during the Class period. [See Doc. 53 at ¶ 9; Doc. 75 at

¶ 9]. Plaintiff Randall Ideishi was a Plan participant and invested in the BlackRock

LifePath Portfolio during the Class period. [See Doc. 53 at ¶ 10; Doc. 75 at ¶ 10].

Plaintiff Glenda Stone was a Plan participant and used the services provided by

FE and AFA through the Program during the Class period. [See Doc. 53 at ¶ 11;

Doc. 75 at ¶ 11]. Plaintiff Rachelle North was a Plan participant and invested in the

BlackRock 2040 LifePath Portfolio during the Class period. [See Doc. 53 at ¶ 12;

Doc. 75 at ¶ 12].1

      The Plan is a defined contribution plan, which offers participants and

beneficiaries the opportunity to invest their retirement assets in various investment

options selected by the Plan’s fiduciaries, as well as to enroll in the Program. [See

Doc. 98-1 at p. 2]. The Program was operated by FE until June 30, 2017, and by

AFA starting on July 1, 2017. [See Doc. 53 at ¶ 20]. Plaintiffs allege that the



 1
   Plaintiffs’ Motion for Class Certification originally sought appointment of
 Plaintiff Garth Taylor as Class Representative of the Challenged Fund and FE
 Classes and Plaintiff Marie Silver as Class Representative for the FE and AFA
 Classes. Subsequently, Plaintiff Taylor dismissed his claims without prejudice,
 and Plaintiff Silver voluntarily withdrew as a class representative, but remained as
 a plaintiff pursuing her individual claims. [See Doc. 123].



                                          4
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 5 of 76




Defendants are each fiduciaries to the Plan with responsibility and discretionary

authority to control the operation, management, and administration of the Plan,

including the selection of the Plan’s investment options and service providers – FE

and AFA – which run the Program. [See Doc. 53 at ¶¶ 15-17; Doc. 75 at ¶¶ 16-

17]. As fiduciaries of the Plan, the Defendants are each subject to the strict

fiduciary duties imposed by the Employee Retirement Income Security Act of 1974

(“ERISA”), which are “the highest known to law.” Herman v. NationsBank Tr. Co.,

(Georgia), 126 F.3d 1354, 1361 (11th Cir. 1997) (quoting Donovan v. Bierwirth,

680 F.2d 263, 272 n. 8 (2d Cir. 1982)).

      ERISA imposes fiduciary duties that hold Plan fiduciaries to a “prudent man

standard of care.” 29 U.S.C. § 1104(a). Fiduciaries must act “for the exclusive

purpose of: (i) providing benefits to participants and their beneficiaries; and (ii)

defraying reasonable expenses of administering the plan[.]” 29 U.S.C.

§1104(a)(1)(A).2    Further, they must act “with the care, skill, prudence, and

diligence under the circumstances then prevailing that a prudent man acting in a

like capacity and familiar with such matters would use in the conduct of an



 2
   See, e.g., Martin v. Nationsbank of Ga., N.A., No. 1:92-CV-1474-HTW, 1993
 WL 345606, at *3 (N.D. Ga. Apr. 6, 1993) (citations omitted) (ERISA plan
 fiduciaries must act “with complete and undivided loyalty to the beneficiaries.”
 Put another way, they must act “with an eye single to the interests of the participants
 and the beneficiaries.”).


                                            5
       Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 6 of 76




enterprise of a like character and with like aims[.]” 29 U.S.C. §1104(a)(1)(B).

These standards require fiduciaries to select a plan’s investment options prudently,

to monitor them on an ongoing basis, and to remove and replace options that

consistently underperform in relation to their identified benchmarks and/or peers. See,

e.g., Tibble v. Edison, Int’l, 575 U.S. 523 (2015). Similarly, fiduciaries must

exercise prudence in the selection and retention of third-party service providers and

ensure that fees charged are reasonable in relation to the market. See Tibble v. Edison

Int’l, 843 F.3d 1187, 1197-98 (9th Cir. 2016); George v. Kraft Foods Glob., Inc.,

641 F.3d 786, 798–800 (7th Cir. 2011); Pledger v. Reliance Tr. Co., 240 F. Supp.

3d 1314, 1330 (N.D. Ga. 2017); Taylor v. United Techs. Corp., No. 3:06-CV-1494-

WWE, 2007 WL 2302284, at *3 (D. Conn. Aug. 9, 2007).

      Plaintiffs allege that Defendants engaged in Plan-level conduct that breached

these fiduciary duties to the Plan and its participants by:

       (i)   imprudently selecting, evaluating and monitoring the Plan’s

             investment options and failing to remove imprudent ones, in particular,

             the TS&W Small Cap Value Fund, the Stephens Small Cap Growth

             Fund, the J.P. Morgan Stable Value Fund, and the suite of BlackRock

             Life Path Portfolio Funds (collectively the “Challenged Funds”) (Count

             I);

        (ii) imprudently retaining AFA, and maintaining AFA and FE, as


                                            6
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 7 of 76




             investment service providers for the Program, under which participants

             were charged excessive fees, and by failing to monitor FE and AFA to

             ensure the fees charged were reasonable (Count II); and

       (iii) failing to monitor those to whom Defendants may have delegated

             fiduciary duties (Count VI). [See Doc. 53 at ¶¶ 160-86, 210-16].

29 U.S.C. §1132 (ERISA § 502) authorizes participants and beneficiaries of an

ERISA plan to bring suit for these types of alleged violations. Plaintiffs bring this

action both individually and in a representative capacity on behalf of the

participants of the Plan who invested in the Challenged Funds and on behalf of the

participants who retained FE and/or AFA to furnish investment advisory services

under the Program. Under 29 U.S.C. §1132(a)(2), Plaintiffs seek remedies on

behalf of the Plan as set forth in §1109—restoration of losses resulting from the

alleged breaches along with equitable and remedial relief.         Under 29 U.S.C.

§1132(a)(3), they seek to enjoin the fiduciaries’ alleged Plan-wide violations and

pursue other appropriate equitable relief to redress the violations.

      B. Class Certification Motion

      On December 20, 2019, Plaintiffs moved for class certification and for

appointment of class representatives and class counsel. [Doc. 98]. In support of their

motion, Plaintiffs submitted a memorandum of law, declarations from proposed

Class Representatives and proposed Class Counsel, and the Plan’s Form 5500



                                           7
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 8 of 76




filings and Investment Policy Statements. [Doc. 98-1 through 98-35].


      Plaintiffs seek certification of the following classes:


      Challenged Fund Class: All participants and beneficiaries of the Plan,

      excluding the Defendants, who invested in the Challenged Funds at any time

      from April 12, 2012, through the date of judgment. [See Doc. 98 at p. 4];

      FE Class: All Plan participants and beneficiaries, excluding the Defendants,

      for whom FE performed investment advisory services through the Program at

      any time from April 12, 2012, through the date of judgment. [Id. at p. 5; see

      also Doc. 119 at p. 7 n. 6];

      AFA Class: All Plan participants and beneficiaries, excluding the Defendants,

      for whom AFA performed investment advisory services through the Program

      at any time from April 12, 2012 through the date of judgment. [Id.]3

      Plaintiffs Smith, Ideishi, and North each invested in one or more of the

Challenged Funds during the Class Period [See Doc. 53 at ¶¶ 8, 10, 12] and seek

appointment as Class Representatives of the Challenged Fund Class. [See Doc. 98 at

p. 1]. Plaintiffs Pizarro and Stone each received investment advisory services from

FE through the Program at some point during the Class Period [See Doc. 53 at ¶¶ 7,



3
 Plaintiffs agreed to amend the definition of the FE and AFA Classes to include
specific reference to the Program and clarify that the Classes are not challenging
other services offered by FE and/or AFA. [See Doc. 119 at p. 7 n. 6].

                                           8
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 9 of 76




11] and seek appointment as Class Representatives of the FE Class. [See Doc. 98 at

p. 1]. Plaintiffs Murphy and Stone each received investment advisory services from

AFA through the Program during the Class Period [Doc. 53 at ¶¶ 9, 11] and seek

appointment as Class Representatives of the AFA Class. [See Doc. 98 at p. 2].

Plaintiffs seek the appointment of Sanford Heisler Sharp, LLP and Blumenthal

Nordrehaug Bhowmik De Blow LLP as Class Counsel for all three Classes. [See

Doc. 98 at p. 2]. Plaintiffs maintain that the above Classes satisfy the criteria for

certification set forth in Fed. R. Civ. P. Rule 23(b)(1)(A), Rule 23(b)(1)(B), and Rule

23(b)(3). Id. Plaintiffs seek certification of all Classes under either or both sections

of Rule 23(b)(1). Id. In the alternative, Plaintiffs seek certification of the Classes

under Rule 23(b)(3). Id.

      On February 21, 2020, Defendants filed a response opposing Plaintiffs’

Motion on several grounds. [Doc. 118]. Defendants concede that the Challenged

Funds Class meets the Rule 23(a) requirements.

II.   PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

      A. Standards for Class Certification

      “The district court has broad discretion in determining whether to certify a

class.” Monroe Cty. Emps.’ Ret. Sys. v. S. Co., 332 F.R.D. 370, 377 (N.D. Ga.

2019) (quoting Washington v. Brown & Williamson Tobacco Corp., 959 F.2d

1566, 1569 (11th Cir. 1992)). “Before a district court may grant a motion for class


                                           9
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 10 of 76




certification, a plaintiff seeking to represent a proposed class must establish that the

proposed class is adequately defined and clearly ascertainable.” Little v. T-Mobile

USA, Inc., 691 F.3d 1302, 1304 (11th Cir. 2012) (citation omitted). “If the plaintiff's

proposed class is adequately defined and clearly ascertainable, the plaintiff must

then establish the four requirements listed in Federal Rule of Civil Procedure 23(a)”

and “at least one of the three requirements listed in Rule 23(b).” Id.; see also

Henderson v. Emory Univ., No. 1:16-CV-2920-CAP, 2018 WL 6332343, at *3

(N.D. Ga. Sept. 13, 2018).

      Rule 23(a) requires Plaintiff to establish that:

             (1)    the class is so numerous that joinder of all members is
                    impracticable;

             (2)    there are questions of law or fact common to the class;
             (3)    the claims or defenses of the representative parties are typical of
                    the claims or defenses of the class; and

             (4)    the representative parties will fairly and adequately protect the
                    interests of the class.

 Fed. R. Civ. P. 23(a). These four requirements are commonly referred to as

 numerosity, commonality, typicality, and adequacy. Piazza v. Ebsco Indus., Inc.,

 273 F.3d 1341, 1346 (11th Cir. 2001).

      Here, Plaintiffs seek certification under Rule 23(b)(1) [see Doc. 98 at p. 2],

which requires a showing that “prosecuting separate actions by or against individual

class members would create a risk of:


                                           10
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 11 of 76




         (A) inconsistent or varying adjudications with respect to individual class
             members that would establish incompatible standards of conduct for
             the party opposing the class; or
         (B) adjudications with respect to individual class members that, as a
             practical matter, would be dispositive of the interests of the other
             members not parties to the individual adjudications or would
             substantially impair or impede their ability to protect their interests[.]
Fed. R. Civ. P. 23(b)(1).

      In the alternative to certification under Rule 23(b)(1), Plaintiffs seek

certification by Rule 23(b)(3) [see Doc. 98 at p. 2], which requires a showing “that

the questions of law or fact common to class members predominate over any

questions affecting only individual members, and that a class action is superior to

other available methods for fairly and efficiently adjudicating the controversy.”

Fed. R. Civ. P. 23(b)(3).


       “Plaintiffs, as the party seeking class certification, must demonstrate by a

preponderance of the evidence that the putative class meets the requirements of

Rule 23.” Monroe, 332 F.R.D. at 377. The Court is required to perform a “rigorous

analysis” of the Rule 23 elements. Id. (quoting Comcast Corp. v. Behrend, 569 U.S.

27, 35 (2013)).4

      While class actions are an exception to the norm of individual litigation, see

Brown v. Electrolux Home Products[GL5], Inc., 817 F.3d 1225, 1233 (11th Cir.



4
 Defendants’ supplemental authority, Chavez v. Plan Benefit Services, Inc., 957 F.3d
542 (5th Cir. 2020), also stands for this established principle.

                                          11
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 12 of 76




2016), the Federal Rules explicitly authorize courts to certify classes where the

applicable criteria have been satisfied. See Fed. R. Civ. P. 23. An ERISA action

is generally the type of action that satisfies those criteria.

      B. Plaintiffs’ Proposed Classes are Ascertainable

       “[C]ourts have universally recognized that the first essential ingredient to

class treatment is the ascertainability of the class.” In re Delta/AirTran Baggage

Fee Antitrust Litig., 317 F.R.D. 675, 679 (N.D. Ga. 2016) (quoting Grimes v. Rave

Motion Pictures Birmingham, L.L.C., 264 F.R.D. 659, 663 (N.D. Ala. 2010)).

Defendants do not dispute that the proposed Classes are ascertainable. [See Doc.

118]. Here, the criteria for each of Plaintiffs’ proposed class definitions “is

objective and the identification of its members is administratively feasible via the

Plans’ participant account records.” Henderson, 2018 WL 6332343, at *4. The Plan

participants who invested in the Challenged Funds during the Class Period can be

readily determined from the records of the Plan, as can the identity of the participants

who enrolled in the Program, both when FE and AFA, respectively, were operating

the Program. Accordingly, the Court finds that the proposed classes are readily

ascertainable.

      C. The FE and AFA Classes Satisfy the Requirements of Rule 23(a)

             1.   Nature of Plaintiffs’ FE and AFA Claims

      Given that Defendants acknowledge that the Challenged Fund Class satisfies



                                           12
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 13 of 76




the Rule 23 requirements, the Court will focus attention on whether the FE and

AFA classes do so as well.5 Prior to the Court’s analysis of the four specific Rule

23(a) requirements, the Court must first resolve the overarching dispute as to the

nature of the claims asserted by the FE and AFA Classes. [See Doc. 118 at pp. 2-5;

Doc. 119 at pp. 1-4].

      Plaintiffs’ theory is that the fiduciaries selected these providers imprudently



 5
   Though Defendants do not dispute that the Challenged Fund Class satisfies the
 Rule 23(a) requirements, the Court independently concludes that the Challenged
 Fund Class satisfies the requirements of Rule 23(a). First, Plaintiffs have put
 undisputed evidence into the record indicating that tens-of-thousands of
 participants invested in the Challenged Funds each year. See Field Decl., Ex. 4 [Doc.
 98-6]. Thus, numerosity is satisfied. Second, the Court concludes that commonality
 is satisfied since Defendants owed the same fiduciary duties to all Class members
 and made decisions about the Plan’s offered investment options at the Plan level.
 These Plan-wide decisions necessarily affected all Class members. Accordingly,
 “questions of whether Defendants breached their fiduciary duties” and “whether
 the Plan suffered losses from those breaches are common to the claims of all class
 members, and, therefore, will generate answers common to all of the putative
 class members.” Krueger v. Ameriprise Fin., Inc., 304 F.R.D. 559, 572 (D. Minn.
 2014). Next, the Court concludes that the Challenge Fund Class is seeking to
 recover losses to the Plan allegedly sustained in the accounts of the aggrieved
 class members. These claims meet the typicality requirement as they “arise from
 precisely the same practice and the legal issues are identical.” Piazza, 273 F.3d
 at 1351. Finally, the Court concludes that proposed Class Representatives Smith,
 Ideishi, and North are adequate representatives. Plaintiffs seek to enforce the
 fiduciary duties that Defendants owed to the Plan (and thus to all participants) and
 to obtain appropriate relief for the Plan, and have no interests antagonistic to each
 other, the Classes, or any segment of the Classes. See In re Suntrust Banks, Inc.
 ERISA Litig., No. 1:08-CV-03384-RWS, 2016 WL 4377131, at *7 (N.D. Ga. Aug.
 17, 2016). For these reasons, the Court concludes that the Challenged Fund Class
 satisfies each of the four requirements for certification under Rule 23(a).


                                          13
       Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 14 of 76




and allowed them to charge excessive fees. FE and AFA did not charge participants

different fee rates for the services performed for each of them. Rather, they

adopted a universal graduated fee scale with a single basis point fee for all assets

under management at each asset level (e.g., for AFA, 50 basis points on the first

$100,000 invested, 45 basis points on the next $100,000 and 35 basis points on any

funds over $200,000). Plaintiffs maintain that the relevant question is whether the

designated fee is reasonable in relation to the market and whether the Plan trustees

were obligated to at least attempt to negotiate a lower fee or replace the advisors.

       Defendants, however, characterize the claims of the FE and AFA Classes as

turning on “each class member’s subjective impressions of the ‘nature and quality’

of the investment advice they received[.]” [Doc. 118 at p. 3]. Defendants base this

characterization on language from Plaintiffs’ pleadings describing the fees charged

by FE and AFA as “excessive in light of the nature and quality of the services

provided[.]” Id. In other words, Defendants essentially contend that some Plan

participants might have been personally satisfied with the performance of their

accounts and might have been content to pay the advisers’ fees. In support,

Defendants cite to products liability cases in which plaintiffs sought class

certification based on proposed damages models that purported to measure injury in

terms of the value class members ascribed to a product.6


6
    The Court notes that the Plaintiffs’ view of the services they received arguably

                                         14
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 15 of 76




      Examining the allegations and claims, particularly in the context of the

ERISA statute, the Court concludes that Plaintiffs’ claims are straightforward

excessive fee claims, the very sort that are routinely certified. Such claims warrant

class treatment with respect to the core issue of fiduciary prudence in the selection

and/or retention of service providers, like FE and AFA, that allegedly charge excess

fees. [See Doc. 119 at pp. 2-3]. The Court finds that there is no basis for the

assertion that the excessive fee claim involves each participant’s subjective

assessment and valuation of a fee commonly charged to all of them. Rather, the

role of an ERISA fiduciary is to act for the exclusive benefit of the Plan participants

and to monitor carefully all fees charged to ensure that they are reasonable,

regardless of what the participants—as laypeople—might believe.

      Plaintiffs contend that the advisers’ services have an objective market value

in relation to other comparable providers (considering the type of service provided)

and that the fees significantly exceeded this value. Further, Plaintiffs maintain that

FE’s and AFA’s services were not so superior to the market that it justified their

elevated fees. For purposes of class certification, the Court accepts Plaintiffs’

contention that this is a single, Plan-wide exercise that should have been performed

by the Defendants as ERISA fiduciaries and may be replicated by valuation experts.



might have been relevant to a direct action against FE and AFA for a breach of
contract relative to the value of the services provided.

                                           15
       Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 16 of 76




Such a contention seems logical, if supported by the facts. If comparable providers

indeed charged lower rates for the same or comparable services, or if lower rates were

otherwise available from FE and AFA for the same services provided to similar

plans, then the fees may well be too high Plan-wide for each of its participants.

        Having reviewed the record, the Court concludes, consistent with its Order

on Defendants’ Motions to Dismiss [Doc. 74], that the claims asserted on behalf

of the FE and AFA Classes are that these Defendants breached their fiduciary duties

by allowing FE and AFA to charge participants objectively excessive fees for these

services. These claims do not involve any individual participant’s assessment of the

value of those services.[GL6] That much is demonstrated by Plaintiffs’ allegations, in

part, that: (1) service providers offering comparable services charged lower fees

[Doc. 53 at ¶¶ 48-51]; (2) FE and AFA offered lower fees for comparable programs

to participants in other 401(k) plans [Id. at ¶ 52]; (3) Defendants failed to conduct

competitive bidding or negotiate the fees [Id. at ¶¶ 45-52]; and (4) the Plan’s

Recordkeeper received “kickbacks” (in violation of the duty of loyalty) that

unreasonably increased the advisory fees that were charged to the Plan participants

[Id. at ¶¶ 60-64; see also Doc. 74 - Order on Defs’ Motions to Dismiss at pp. 12-

13].   [GL7][GL8]   These allegations turn on “the decision-making process by which the

Defendants retained FE and AFA as the investment advisors through the Program,

which “involves an inquiry into Home Depot’s specific methods and knowledge,”


                                               16
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 17 of 76




not any individual participant’s opinions or valuations as to the services provided by

FE and AFA. [See Doc. 74 at p. 13].

       Unlike the damages models in the products liability cases cited by

Defendants, which proposed to measure class members’ subjective valuation of

the product to determine injury, the damages model advanced on behalf of the FE

and AFA Classes is based upon the simple proposition that the Plan “paid too

much in relation to the market value of those services,” as determined by the fees

charged by providers of comparable services.[GL9] [See Doc. 119 at p. 5]. And,

nothing in the proposed damages model here (the fees agreed to by the Plan’s

fiduciaries versus objective market value) turns on class members’ individualized

subjective assessments of the value of the services provided by FE [or] AFA. [See

Doc. 119 at pp. 3-4]. The calculation of damages for members of the respective FE

and AFA would be the difference between what each class member paid to FE

and/or AFA under those entities’ respective uniform fee schedules, less the amount

those class members should have paid pursuant to the market rate, plus appropriate

interest.

       While Defendants complain that Plaintiffs have not identified the providers

of comparable services or what such a comparison would show, those are common

questions to be resolved at the merits stage. See, e.g., Amgen, Inc. v. Conn. Ret.

Plans & Tr. Funds, 568 U.S. 455, 459-60, 465-66, 470 (2013). Regardless, there is


                                          17
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 18 of 76




evidence in the record that the Plan fiduciaries failed to consider other service

providers who offered comparable managed account services at lower rates than

those charged by FE or AFA. [See, e.g., Doc. 145-1 at ¶ 16; Doc. 145-6 (St. Charles

Declaration)].[GL10] Whether those providers are actually comparable is an issue of

fact for resolution on the merits. There is also evidence in the record that FE offered

its managed account program to other 401(k) plans at rates significantly lower than

its fee schedule applied to the Plan in this case. [See, e.g., Doc. 145-1 at ¶ 12; Doc.

145-6 (St. Charles Declaration)].[GL11] Plaintiffs’ claims test whether the Home

Depot Plan fiduciaries could have and should have done better.

      Defendants also contend that such evidence does not address its argument

that members of the FE and AFA classes purportedly received “different”

investment services. While this might be true, each participant paid a uniform fee

for the full range of available services, regardless of whether those services were

provided to that participant. The fee schedule to which all participants in the

managed account programs were subject apparently considered that some

participants would need more attention than others. But, whatever level of attention

a participant received, each participant paid fees pursuant to the same schedule.

For example, in the FE Class, each participant with total assets under management

of $100,000 or less paid a fee calculated at 55 basis points of those assets. That

fee would be $550 per year at the $100,000 asset level. This $550 fee would be


                                           18
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 19 of 76




the same regardless of whether FE touched the account one time or many times that

year. This fee schedule can be measured against the market. Thus, the level of

services provided to any particular participant did not impact the fee the

participants paid; accordingly, it is not relevant to the calculation of damages.

      It is up to Plaintiffs to prove these claims on the merits, but at this point, the

Court cannot say that they will be unable to do so. The key point is that the claims

are triable by common proof that should not vary by class member.


             2. Numerosity

      Numerosity under Rule 23(a)(1) requires a movant to show that “the class is

so numerous that joinder of all members is impracticable[.]” Fed. R. Civ. P. 23(a)(1).

“Courts consider several factors in determining whether joinder is practicable,

including the size of the class, the nature of the action, the size of each members’

claim, and their geographical dispersion.” Henderson, 2018 WL 6332343, at *4.

“[W]hile there is no fixed numerosity rule,” classes of more than forty members

presumptively satisfy numerosity. Cox v. Am. Cast Iron Pipe Co., 784 F.2d 1546,

1553 (11th Cir. 1986).

      Defendants do not contest numerosity. [See Doc. 118]. Further, Plaintiffs

have furnished evidence demonstrating that each of the FE and AFA Classes

contains thousands of members. [See Form 5500s filed on behalf of the Plan in Doc.

98-3 and Docs. 98-7 through 98-19[GL12]]. While the precise number of Class


                                           19
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 20 of 76




members for the FE and AFA Classes is unknown, the approximate size of the

Classes may be substantial given the fees generated each year by participants in the

Program, as shown in the Plan’s annual Form 5500s. [Id.[GL13]] For example, in

2018, AFA generated $9,405,604 in fees from Plan participants. [See Doc. 98-8 at p. 7

(The Home Depot FutureBuilder Form 5500 at p. 3-1 § 2(d))]. Given that AFA’s

asset-based fee is never more than 0.50%, AFA by extension [GL14]managed over $1.8

billion in participant assets in 2018. This amounts to more than    [GL15]   25% of the

Plan’s total assets. [See Doc. 98-3 at p. 9 (The Home Depot FutureBuilder Trust Form

5500 - Schedule H, Part I § 1(f))]. In 2016, FE garnered $6,266,997 in fees from

Plan participants. [See Doc. 98-7 at p. 7 (The Home Depot FutureBuilder Trust Form

5500 at p. 3-1 § 2(d))]. Assuming a fee of no more than 0.50%, FE managed over

$1.2 billion. This amounts to approximately 20% of the Plan’s more than $6 billion

assets in 2016. [See Doc. 98-9 at p. 9 (The Home Depot FutureBuilder Form 5500 -

Schedule H, Part I § 1(f))].

      With more than 400,000 Plan participants, there are undoubtedly far “more

than 40” members of the FE and AFA Classes during the Class Period. Thus,

Plaintiffs have satisfied the requirement of numerosity.

             3. Commonality

      Rule 23(a)(2) requires a showing that “there are questions of law or fact that

are common to the class.” Fed. R. Civ. P. 23(a)(2). Commonality “does not require


                                          20
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 21 of 76




that all the questions of law and fact raised by the dispute be common or that

common questions of law or fact predominate over individual issues.” Vega v. T–

Mobile USA, Inc., 564 F.3d 1256, 1268 (11th Cir. 2009) (internal quotations and

citation omitted). The commonality requirement is satisfied when there is at least

one common question, the resolution of which “will resolve an issue that is central

to the validity of each one of the claims in one stroke.” Wal-Mart Stores, Inc. v.

Dukes, 564 U.S. 338, 350 (2011). “[F]or purposes of Rule 23(a)(2) even a single

common question will do[,]” id. at 359 (citation omitted), which “is a ‘low hurdle’

to overcome.” Owens v. Metro. Life Ins. Co., 323 F.R.D. 411, 417-18 (N.D. Ga.

2017) (quoting Williams v. Mohawk Indus., Inc., 568 F.3d 1350, 1356 (11th Cir.

2009)).7

       The Court finds clear common questions as to (1) whether the Defendants

were Plan fiduciaries, (2) whether the fees charged by FE and AFA were excessive

in relation to the market (e.g., whether comparable advisers charged less and/or

whether AFA and FE charged less in other contexts for the same services), (3)

whether the Defendants’ conduct violated their fiduciary duties of loyalty and

prudence, (4) whether the Plan suffered resulting losses, and if so, how to calculate those

damages, and (5) the proper class-wide remedies for any breach found. These



7
 As noted, Defendants dispute commonality only as to the FE and AFA Classes,
not the Challenged Fund Class. [See Doc. 118 at p. 9].

                                             21
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 22 of 76




questions are amenable to common answers that will drive the litigation. In short,

the Excessive Fee claim turns on whether the fees were objectively too high and

whether the fiduciaries should have ensured that any fees charged by third-party

investment advisers were more commensurate with the market.

      As the Court discussed above, the Defendants’ challenge to commonality is

based on their characterization of the Excessive Fee claims. The Defendants

maintain that   [GL16]   adjudication of the claims requires subjective valuations of

services, such as those provided by FE and AFA, which “are incompatible with

classwide relief.” [See Doc. 118 at p. 10]. The Court disagrees.

      Defendants assert that Plaintiffs “cannot agree on a coherent theory of how

much they allegedly overpaid [FE and AFA] and why.” [Id.] Defendants cite to

Plaintiffs’ deposition testimony regarding their responses to Defense counsel’s

questions as to what they thought FE and AFA’s services were worth. [See Doc.

118 at pp. 3-4, n. 8-11]. The Court has concluded, however, that this misstates the

claims advanced by members of the FE and AFA Classes. [GL17] It does not matter

what each participant believes. The focus here, like in any breach of fiduciary duty

case, is on the conduct of the fiduciaries—in particular, whether they improperly

allowed FE and AFA to charge excessive fees for the services provided. In other

words, the question is whether the Fiduciaries acted prudently.

      ERISA’s “prudent man” standard is an objective one that focuses on the


                                             22
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 23 of 76




fiduciary, not a subjective one that focuses on the beneficiaries’ beliefs. See 29

U.S.C. § 1104(a); Fuller v. SunTrust Banks, Inc., No. 1:11-CV-784-ODE, 2019

WL 5448206, at *24 (N.D. Ga. Oct. 3, 2019) (“Courts evaluate alleged breaches

of the duty of prudence using an objective standard and focusing on whether the

fiduciary employed appropriate methods to reach an investment decision under

the prevailing circumstances.”) (citation omitted); Pledger, 240 F. Supp.3d at 1326

(“Under this objective standard, whether an ERISA’s fiduciary's investment

decision is improvident depends on what a prudent man in like circumstances would

do.”) (citation omitted).8 Thus, the Court does not accept the premise that the focus

should rest on subjective views of individual class members. See, e.g., In re Cmty.

Bank of N. Va., Mortg. Lending Practices Litig., 795 F.3d 380, 397 (3d Cir. 2015)

(Commonality focuses on whether defendants engaged in a “common course of

conduct.”) (citation omitted).

      Defendants nevertheless assert that Plaintiffs and the Class members do not


 8
   In other contexts, it is axiomatic that a reasonable person or prudent man test is
 an objective one. See, e.g., S. Pac. Co. v. Eades, 449 F.2d 11, 15 (5th Cir. 1971)
 (referring to an “objective common-law test of the reasonably prudent man”);
 Quarles v. Hamler, No. 1:10-CV-1787-LMM, 2015 WL 11123310, at *2 (N.D.
 Ga. July 24, 2015) (citation omitted) (“In determining objective good faith, the
 Court looks at whether the employer acted as a reasonably prudent man would
 have acted under similar circumstances.”); Royal v. N.Y. Life Ins. Co., No. 6:10–
 cv–104, 2015 WL 339781, at *23 (S.D. Ga. Jan. 26, 2015) (“[R]easonable
 diligence cannot be measured by a subjective standard, but, rather, must be
 measured by the prudent man standard which is an objective one[.]”) (citation
 omitted).

                                          23
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 24 of 76




have the “same injury” under Dukes, 564 U.S. at 350 (citation omitted). The

quoted language from Dukes, however, does not require class members to have

suffered the same harm. See id. Class members only need to be subject to the

same allegedly unlawful practices and, therefore, pursue claims based on a

“common contention.” Id.; see also, e.g., In re Deepwater Horizon, 739 F.3d 790,

810–12 (5th Cir. 2014) (Commonality is met when claims focus on the same

“injurious conduct,” even if the effects and harm differ).9 Here, all members of the

FE and AFA classes allege the same thing—that the Plan fiduciaries agreed to

allow FE and AFA to charge fees that were excessive in light of what was available

in the market for comparable services. Each class member was affected by the

fiduciaries’ decision because they subscribed to the services and paid the associated

fee. The essence of the claim does not change if their accounts performed well,

because—under Plaintiffs’ actual theory of the case, as discussed above—they



 9
  Indeed, under established law from virtually every Circuit, some class members
 need not have suffered any harm at all. A class may include uninjured members.
 See, e.g., Torres v. Mercer Canyons, Inc., 835 F.3d 1125, 1136 (9th Cir. 2016);
 In re NFL Players Concussion Injury Litig., 821 F.3d 410, 427 (3d Cir. 2016); In
 re Nexium Antitrust Litig., 777 F.3d 9, 21-22, 25 (1st Cir. 2015); Messner v.
 Northshore Univ. HealthSystem, 669 F.3d 802, 823-26 (7th Cir. 2012); see also
 Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1050 (2016) (certifying class
 despite defendants’ arguments that there was no mechanism to identify uninjured
 class members who should not recover); Cordoba v. DIRECTV, L.L.C., 942 F.3d
 1259, 1275-77 (11th Cir. 2019) (accepting that a class may include uninjured
 members).


                                          24
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 25 of 76




would have achieved the same results even had the fiduciaries negotiated and

implemented a more reasonable market-based fee.

      On that score, Plaintiffs identify a number of questions common to the

Challenged Funds, FE, and AFA Classes, including: (1) whether each Defendant is

a fiduciary to the Plan; (2) whether Defendants’ conduct breached their fiduciary

duties to the Plan; (3) whether the Plan suffered resulting losses; (4) how to

calculate the Plan’s losses; and (5) what relief should be imposed to remedy the

breaches and prevent future ERISA violations. [See Doc. 98-1 at pp. 11]. Plaintiffs

also identify common questions presented specifically by the FE and AFA Classes,

such as: (1) whether the investment advisory fees charged by FE and AFA were

excessive; and (2) whether Defendants properly monitored the services provided by

FE and AFA. [Id.]

      The questions posed by the FE and AFA Classes lend themselves to

“classwide resolution” because the “determination of truth or falsity will resolve an

issue that is central to the validity of [the Classes’] claims in one stroke.” Dukes,

564 U.S. at 350. “[T]his case involves Defendants’ conduct as to all participants”

enrolled in the Program administered by FE and AFA, which have traditionally

satisfied Rule 23’s commonality requirement. See Kanawi v. Bechtel Corp., 254

F.R.D. 102, 110 (N.D. Cal. 2008)[GL18].

      Accordingly, the Court concludes that the questions posed by the FE and


                                          25
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 26 of 76




AFA Classes are common to the claims of the class members of those respective

classes and, consequently, will generate answers common to all of those class

members. See Krueger, 304 F.R.D. at 572. “These questions are capable of class-

wide resolution, as other courts have found.” Henderson, 2018 WL 6332343 at *5.

Thus, the Court concludes that the FE and AFA Classes meet the commonality

requirement under Rule 23(a)(2).

             4. Typicality

        Rule 23(a)(3) asks whether the claims “of the representative parties are

typical of the claims or defenses of the class.” Fed. R. Civ. P. 23(a)(3). “The

commonality and typicality requirements of Rule 23(a) tend to merge.” Gen Tel.

Co. of the Sw. v. Falcon, 457 U.S. 147, 157 n.13 (1982). Typicality is met when

the “claims ‘arise from the same event or pattern or practice and are based on the

same legal theory’ as the claims of the class.” Belton v. Georgia, No. 1:10-CV-0583-

RWS, 2011 WL 925565, at *5 (N.D. Ga. Mar. 14, 2011) (citation omitted);

Henderson, 2018 WL 6332343, at *5 (citation omitted). “The typicality requirement

may be satisfied despite substantial factual differences when there is a strong

similarity of legal theories.” Williams v. Mohawk Indus., Inc., 568 F.3d 1350, 1357

(11th Cir. 2009) (alterations and citation omitted).

      Defendants challenge typicality as to the FE and AFA Classes based on the

same argument. They assert that the proposed class representatives “each ascribe



                                           26
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 27 of 76




different values to the services they received, and for different reasons.” [See Doc.

118 at p. 15]. But, again, Plaintiffs’ somewhat divergent answers do not make their

claims any different from each other in nature. Plaintiffs maintain, and the Court

agrees, that the representatives of the FE and AFA Classes have claims typical of

the members of both Classes. They each paid allegedly excessive fees for the

services provided by FE and AFA “in relation to the market value of those

services.” [See Doc. 119 at p. 5]. In fact, Plaintiffs and the Class members each

paid the same fees on the same fee schedule, and they pursue the same theory that

the fees were excessive.

      Thus, the Court concludes that Plaintiffs’ claims as to the FE and AFA

Classes are typical of those of the other Class members and typicality is satisfied.

             5. Adequacy

      Rule 23(a)(4) requires that “the representative parties will fairly and

adequately protect the interests of the class.” Fed. R. Civ. P. 23(a)(4). This

requirement ensures that there are no potential “conflicts of interests between named

parties and the class they seek to represent.” Amchem Prods., Inc. v. Windsor, 521

U.S. 591, 625 (1997). The Eleventh Circuit applies a two-prong test for adequacy:

“(1) whether any substantial conflicts of interest exist between the representatives

and the class; and (2) whether the representatives will adequately prosecute the

action.” Valley Drug Co. v. Geneva Pharms., Inc., 350 F.3d 1181, 1189 (11th Cir.


                                          27
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 28 of 76




2003) (citation omitted).

      Defendants challenge adequacy as to the FE and AFA Classes under the

same theory on which they challenged commonality and typicality – that the

proposed class representatives “each ascribe different values to the services they

received, and for different reasons.” [See Doc. 118 at p. 15]. As the Court has

observed, this position is without merit. Moreover, any such variations in the

Plaintiffs’ deposition testimony do not create conflicts of interest or impede their

ability to prosecute the action on behalf of these Classes.

      Each individual representative’s subjective assessment of the value of the

services provided by FE and AFA is immaterial to the key inquiry as to whether

there exist substantial conflicts of interest between the representatives and the class

and whether the representatives will adequately prosecute the action. The

“defendants do not challenge the qualifications, experience, or ability of the

plaintiffs’ counsel to prosecute the action. They instead argue that the named

plaintiffs lack the knowledge and understanding of their claims to represent the

proposed class.” Henderson, 2018 WL 6332343, at *6.

      In a complex case, such as this, which requires a “great deal of investigation

and discovery by counsel against a background of legal knowledge, the

representative need not have extensive knowledge of the facts of the case[.]”

Gunnells v. Healthplan Servs., Inc., 348 F.3d 417, 430 (4th Cir. 2003) (citation


                                           28
        Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 29 of 76




omitted). The same is true with respect to the underlying legal theories. See

Henderson, 2018 WL 6332343, at *7 (“ERISA itself represents a highly dense

regulation, and claims arising from it are equally complex. That a plaintiff might

not fully understand the facts and legal theories of this complex ERISA action is

understandable”).10

         Here, Plaintiffs have demonstrated their willingness and ability to serve as

class representatives. They have responded to discovery requests [see Docs. 104,

107, 108, 109, 110, 112, 113], appeared for depositions [see Docs. 106, 118-2

through 118-4[GL19]], and submitted affidavits attesting to their participation in this

action and their willingness to pursue the case vigorously [see Docs. 98-28 through

98-33[GL20]]. Further, Plaintiffs’ interest in establishing Defendants’ liability for the

alleged breaches of duty and obtaining relief are fully aligned with the interests of

absent Class members. [See Doc. 98-1 at pp. 15-16]. Thus, the Court finds that

Plaintiffs Pizarro, Smith, Murphy, Ideishi, Stone, and North are adequate

representatives of the FE and AFA Classes.

         D. Each Class is Certifiable Under Rule 23(b)(1)

         Having satisfied all the requirements under Rule 23(a), Plaintiffs need only

satisfy “at least one of the alternative requirements of Rule 23(b).” Henderson, 2018



10
     Cf., e.g., Caputo v. Pfizer, Inc., 267 F.3d 181, 194 n.6 (2d Cir. 2001).


                                             29
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 30 of 76




WL 6332343, at *3. Plaintiffs seek certification under Rule 23(b)(1) and, in the

alternative, under Rule 23(b)(3), but express a preference for certification under

Rule 23(b)(1). [See Doc. 98 at p. 2]. Where a case may be certified under both of

those provisions, Plaintiffs argue that the case should be certified under Rule

23(b)(1). See, e.g., Piazza, 273 F.3d at 1352. 11 Courts in the Eleventh Circuit,

including in this district, have found certification under Rule 23(b)(1) particularly

appropriate in an ERISA fiduciary breach case, like the case here. See id. at 1352-

53; Henderson, 2018 WL 6332343, at *9-10; Fuller v. SunTrust Banks, Inc., No.

1:11-CV-784-ODE, 2018 WL 3949698, at *7-8 (N.D. Ga. June 27, 2018); In re

Suntrust[GL21] Banks, Inc. ERISA Litig., No. 1:08-CV-03384-RWS, 2016 WL

4377131, at *5-8 (N.D. Ga. Aug. 17, 2016).

              1. Rule 23(b)(1)(A)

       Certification under Rule 23(b)(1)(A) is appropriate where separate actions

by individual class members creates a risk of “inconsistent or varying

adjudications . . . that would establish incompatible standards of conduct for the

party opposing the class[.]” Fed. R. Civ. P. 23(b)(1)(A). The advisory comments

to Rule 23(b)(1)(A) note that certification is appropriate where defendants owe


11
  The Court does not endorse such an expansive reading of Piazza; rather, arguably
the holding in this case was based, at least in part, on the fact that it was the defendant
who sought that any class certification be under Rule 23(b)(1) so that any potential
plaintiff could not opt out and sue the defendant again on his or her own. Such is
not the situation in this case before the Court.

                                            30
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 31 of 76




“duties toward[] numerous persons constituting a class,” such that “conflicting or

varying adjudications in lawsuits with individual members of the class might

establish incompatible standards to govern [their] conduct.” Fed. R. Civ. P. 23,

Advisory Comm. Note, 1966 amend., sub. (b)(1)(A). Under ERISA § 404(a)(1),

29 U.S.C. § 1104(a)(1), Defendants owed fiduciary duties to all the Plan

participants, which necessarily includes the members of the Challenged Funds, FE,

and AFA Classes. [See Doc. 98-1 at pp. 19-20].

      Plaintiffs identify a number of determinations common to each of the

Classes that they argue require uniform treatment. [See id. at pp. 20-21]. For the

Challenged Fund Class, the finder of fact must determine, in part: (1) whether the

[D]efendants acted in the interests of Plan participants and prudently monitored

Plan investments on an ongoing basis; (2) whether the Plan options[, if any,] were

prudent, i.e., whether their performance measured up to the fiduciary-selected

benchmarks for each fund, as well as to the appropriate comparator funds; (3) what

investment options, if any, the Plan fiduciaries should have removed and replaced;

(4) what associated structural and procedural changes, if any, need to be made in

the Plan’s policies, procedures, and protocols[GL22]; and (5) the measure of the

losses sustained [by the Plan] as a result of any breach of duty. Similarly, for the FE

and AFA Classes, the finder of fact must determine, in part: (1) whether

Defendants adequately monitored FE’s and AFA’s services; (2) whether


                                           31
       Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 32 of 76




Defendants were prudent in the selection and retention of these entities; (3) whether

the fees that FE and AFA uniformly charged all participants enrolled in the

programs were impermissibly excessive; (4) what associated structural and

procedural changes, if any, might be made in the Plan’s policies, procedures, and

protocols; and (5) the measure of the losses sustained by the Plan as a result of any

breach of duty. [GL23] [Id.]

       The Plaintiffs argue that inconsistent rulings on these issues, in what could

potentially amount to “thousands of separate individual actions,” would subject

Defendants to “differing standards of duty and, thus, differing standards of conduct,”

thereby leaving Defendants “in limbo” and “making compliance impossible.”

Shanehchian v. Macy’s, Inc., No. 1:07-CV-00828, 2011 WL 883659, at *9 (S.D.

Ohio Mar. 10, 2011). Similarly, Plaintiffs contend that requiring or allowing thousands

of individual class members separately to pursue individual ERISA actions would

risk varying results in adjudications over whether Defendants breached their

fiduciary duties, how to measure the Plan losses, and what relief is warranted. See In

re Ikon Office Sols., Inc., 191 F.R.D. 457, 466 (E.D. Pa. 2000).

       Defendants do not dispute the risk of inconsistent rulings identified by

Plaintiffs. [See Doc. 118 at pp. 17-19]. Instead, Defendants challenge certification

under Rule 23(b)(1)(A) on the theory that the “primary remedy sought” by Plaintiffs




                                          32
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 33 of 76




is “monetary relief.” [Id. at 18]. This is true. 12 Defendants’ argument on this

point, however, has been raised and rejected by courts in this district on multiple

occasions. See Henderson, 2018 WL 6332343, at *10; Fuller, 2018 WL 3949698,

at *7–8; In re Suntrust Banks, 2016 WL 4377131, at *7. The court in Henderson

analyzed this argument in detail in the context of an ERISA breach of fiduciary duty

class action, concluding:

      To begin, the plaintiffs do not seek “individualized monetary
      damages,” but recovery for losses to the Plans as a whole . . . The
      plaintiffs seek to correct and prevent the alleged breach of fiduciary
      duties, and a “[s]urcharge against Defendants and in favor of the
      Plans all amounts involved in any transactions which such accounting
      reveals were improper, excessive and/or in violation of ERISA.”
      Therefore, the court finds that the proposed class may be certified
      under Rule 23(b)(1), and Dukes does not require a different result.
      2018 WL 6332343, at *10 (citation omitted).[GL24]

      Defendants cite to a Seventh Circuit case, Spano v. The Boeing Co., 633 F.3d

574 (7th Cir. 2011). [See Doc. 118 at pp. 17-18]. As another court in this district has

concluded, the opinion in Spano does not prevent certification of ERISA breach

of fiduciary duty cases under Rule 23(b)(1). See In re Suntrust Banks, 2016 WL

4377131, at *8. This Court agrees. The Spano court found that the exceedingly

broad class definition there did not satisfy Rule 23(a). 633 F.3d at 587. Plaintiffs

here limit the Classes to only those participants harmed by the alleged breaches.


12
   At the hearing on this Motion, the Court expressed skepticism as to whether
equitable relief would be needed should the Plaintiffs prevail, as damages awarded
to the Plan might well suffice.

                                           33
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 34 of 76




Thus, unlike the overbroad class definitions present in Spano, there is no risk that

“the alleged conduct harmed some participants and helped others.” In re Suntrust

Banks, 2016 WL 4377131, at *8. Moreover, the Spano court did not preclude

certification of an ERISA case under Rule 23 (b)(1), saying “[n]othing we have

said should be understood as ruling out the possibility of class treatment for one

or more better-defined and more-targeted classes.” 633 F.3d at 588. In fact, on

remand, the district court certified the redefined Class under Rule 23(b)(1)(A), and

the Seventh Circuit denied Boeing’s subsequent petition for leave to appeal. See

Spano v. Boeing Co., 294 F.R.D. 114 (S.D. Ill. 2013), petition to appeal denied, No.

13-8026 (7th Cir. Nov. 26, 2013).

      Defendants also rely on Babineau v. Fed. Express Corp., 576 F.3d 1183,

1195 (11th Cir. 2009), a wage and hour case seeking damages for “past failure to

compensate employees” for allegedly unpaid work. [See Doc. 118 at pp. 17-18].

However, in an ERISA breach of fiduciary duty case, unlike a wage and hour class

action, recovery “goes to all class members alike.” Henderson, 2018 WL 6332343,

at * 9. Here, the Court concludes that Plaintiffs do not seek monetary damages

distinct from the Plan, but rather seek recovery of losses to the Plan, which may be

calculated as the aggregate losses sustained by the participants under the equitable

doctrine of “surcharge.” CIGNA Corp. v. Amara, 563 U.S. 421, 444 (2011).

      In short, the claims presented by each of the proposed Classes present issues


                                         34
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 35 of 76




that, if prosecuted separately, risk “inconsistent or varying adjudications.” Fed. R.

Civ. P. 23(b)(1)(A). This would create “incompatible standards of conduct” in

terms of what Defendants need to do to comply with their fiduciary duty of

prudence toward the Plan. Id. Thus, certification under Rule 23(b)(1)(A) is

appropriate.

               2. Rule 23(b)(1)(B)
      Plaintiffs also seek certification under Rule 23(b)(1)(B), which is

appropriate when one participant’s action over these claims would, “as a practical

matter . . . be dispositive of the interests” of the other participants because they

concern the same actions, damages, and fiduciary duties owed to the Plan. Fed. R.

Civ. P. 23(b)(1)(B). The Rule also applies if separate actions would “substantially

impede or impair [class members’] ability to protect their interests.” Id. A classic

case of certification under Rule 23(b)(1)(B) includes “actions charging ‘a breach of

trust by an indenture trustee or other fiduciary similarly affecting the members of

a large class’ of beneficiaries, requiring an accounting or similar procedure ‘to

restore the subject of the trust.’” Ortiz v. Fibreboard Corp., 527 U.S. 815, 834

(1999) (quoting Advisory Comm. Notes on Fed. R. Civ. P. 23, 1966).[GL25]

      Defendants oppose certification under Rule 23(b)(1)(B), stating that “the

proposed class includes members who suffered no injury from the alleged fiduciary

breach.” [See Doc. 118 at pp. 19-20]. However, Plaintiffs’ proposed Classes are



                                          35
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 36 of 76




defined to include only those participants affected by the alleged breaches—those

that invested in one or more of the Challenged Funds, or received services from

FE or AFA through the Program. [See Doc. 98 at p. 1]. Consequently, Defendants’

objection is misplaced.13

      Defendants next challenge Rule 23(b)(1)(B) certification as to the FE and

AFA Classes on the theory that “members received different services from FE[.]”

[See Doc. 118 at p. 20]. In support of this argument, Defendants again rely on

deposition testimony from Plaintiffs regarding their varying subjective opinion of

the value of this investment advice.

      As the Court has found in its discussion of the Rule 23(a) factors (see

supra[GL26]), individual class members’ subjective valuation of damages is

immaterial to the underlying question of whether Defendants engaged in a prudent

selection and monitoring process with respect to FE and AFA.[GL27] And, it is also

irrelevant to the damages sustained by participants of the Plan.

      Defendants next challenge Rule 23(b)(1)(B) certification by citing to LaRue

v. DeWolff, Boberg & Assocs., Inc., 552 U.S. 248 (2008), for the proposition “that

participants in defined contribution plans are entitled to relief for their individual

accounts.” [See Doc. 118 at p. 20]. In LaRue, the Supreme Court “simply expanded



 Moreover, as set forth above, it is well-established that Rule 23 classes may
13


contain uninjured members. See supra n. 9.

                                          36
        Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 37 of 76




the relief available under § 502(a)(2), so that recovery can now be had when a

participant demonstrates that fiduciary misconduct affected his individual account.”

Jones v. NovaStar Fin., Inc., 257 F.R.D. 181, 190 (W.D. Mo. 2009) (citation

omitted). Nothing in LaRue suggests that monetary recovery in a case under ERISA

§ 502(a)(2) is not recoverable on behalf of the Plan. LaRue, 552 U.S. at 256. To

the contrary, the Supreme Court in LaRue held that “§ 502(a)(2) does not provide

a remedy for individual injuries distinct from plan injuries[.]” Id. (emphasis added).

In fact, any recovery in a § 502(a)(2) case goes to the Plaintiff’s Plan account, not

to the Plaintiff directly. Id. at 262 (Thomas, J., concurring). As one court has

explained, “the availability of an individual account claim . . . does not alleviate

the concerns cited by the numerous courts that have certified ERISA class actions

pursuant to Rule 23(b)(1)(B) in situations where claims on behalf of the Plan are

identical to those on behalf of an individual account . . . [thus,] certification is proper

pursuant to Rule 23(b)(1)(B).” Stanford v. Foamex L.P., 263 F.R.D. 156, 174

(E.D. Pa. 2009). That determination is consistent with the holdings of many

courts, including in this district, that have certified § 502(a)(2) breach of fiduciary

duty cases under Rule 23(b)(1)(B), even after the LaRue decision. See, e.g.,

Henderson, 2018 WL 6332343, at *9; In re Suntrust Banks, 2016 WL 4377131, at

*8.14


14
     See also In re Schering Plough Corp. ERISA Litig., 589 F.3d 585, 604-605 (3d

                                             37
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 38 of 76




      Accordingly, the Court concludes that Plaintiffs’ ERISA breach of fiduciary

claims are well-suited for class certification under Rule 23(b)(1)(B).

             3. Rule 23(b)(3)

      In the alternative to certification under Rule 23(b)(1), Plaintiffs seek

certification under Rule 23(b)(3). The Court need not address Rule 23(b)(3)

certification, but does so out of an abundance of caution realizing that the appellate

court may review this case prior to trial. If certification under Rule 23(b)(1) is

deemed inappropriate for any reason, the Court would certify the claims under Rule

23(b)(3).

      Certification under Rule 23(b)(3) is warranted when

      the court finds that the questions of law or fact common to class
      members predominate over any questions affecting only individual
      members, and that a class action is superior to other available
      methods for fairly and efficiently adjudicating the controversy. The
      relevant concerns in that regard include:

      (A) the class members’ interests in individually controlling the
      prosecution or defense of separate actions;

      (B) the extent and nature of any litigation concerning the

Cir. 2009) (“Given that it is an ERISA § 502(a)(2) claim brought on behalf of the
Plan and alleging breaches of fiduciary duty on the part of defendants that will, if
true, be the same with respect to every class member, Rule 23(b)(1)(B) is clearly
satisfied[.]”); Hochstadt v. Bos. Sci. Corp., 708 F. Supp. 2d 95, 105–106 (D. Mass.
2010); Clark v. Duke Univ., No. 1:16-CV-1044, 2018 WL 1801946, at *9 (M.D.N.C.
Apr. 13, 2018); Krueger, 304 F.R.D. at 576–77; Taylor v. ANB Bancshares, Inc.,
No. 08-5170, 2010 WL 4627841, at *12 (W.D. Ark. Oct. 18, 2010); Neil v. Zell, 275
F.R.D. 256, 268 (N.D. Ill. 2011); In re Marsh ERISA Litig., 265 F.R.D. 128, 144
(S.D.N.Y. 2010).

                                          38
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 39 of 76




      controversy already begun by or against members;

      (C) the desirability or undesirability of concentrating the litigation
      of the claims in the particular forum; and

      (D) the likely difficulties of managing a class action. Fed. R. Civ. P.
      23(b)(3).[GL28]


While this case is certifiable under either Rule 23(b)(1)(A) or 23(b)(1)(B), each of

the three proposed Classes also satisfy the requirements for certification under

Rule 23(b)(3).

      Under Rule 23(b)(3), “predominance is a qualitative rather than a

quantitative concept.” Brown, 817 F.3d at 1239 (citation omitted); see also

Bouaphakeo, 136 S.Ct. at 1045. “Common issues of fact and law predominate if

they have a direct impact on every class member’s effort to establish liability and

... entitlement to injunctive and monetary relief.” Owens, 323 F.R.D. at 419 (citation

omitted).

      Plaintiffs identify a number of issues common to the members of the

proposed Classes, including: (1) Defendants’ management of the Plan’s investment

options and contracts for service providers for the Plan as a whole, rather than on

behalf of individual participants; (2) Defendants’ fiduciary duty of prudence owed

without variation between individual participants; (3) common evidence relevant

to Plaintiffs’ claims that exists at the Plan-level, which is, therefore, the same for

all Class members; and (4) questions of liability which are common among all


                                          39
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 40 of 76




members of the Classes. [See Doc. 98-1 at p. 23].

      Defendants challenge predominance on the FE and AFA Classes based on

the same contentions as the Excessive Fee claim—the Plaintiffs’ “subjective

disappointment” with FE’s and AFA’s services, and that Plaintiffs and the class

will not be able to establish their losses. [See Doc. 118 at p. 22]. Again, however,

the key question posed by the FE and AFA Classes is whether the Plan fiduciaries

breached their duties by selecting and/or retaining FE and AFA based on whether

those providers charged excessive fees to Plan participants who enrolled in the

Program. [Id.]

      Damages are measurable under this theory as follows: the difference

between what participants paid to FE and AFA and what they would have paid under

a prudent selection and retention process. In other words, the damages or losses

sustained by members of the FE and AFA Classes would be the difference between

what they paid and what other comparable service providers would have charged

for those services, or the lesser amount that the Plan fiduciaries should have

negotiated with FE and/or AFA for the same services. The difference in the

applicable fee rate (excessive rate minus reasonable market rate) will be the same

for each class member. This basis-point difference can then be plugged into a

formula that also factors in the amount of money in the participant’s account and the

time period for which he or she has invested through the Program.


                                          40
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 41 of 76




      Defendants’ contend that the Excessive Fees claims cannot be certified

because the Class members cannot prove individual loss and harm on a class basis.

However, calculating losses seemingly would be straightforward. In any case,

where common liability issues predominate, even individual damages questions do

not act as an obstacle to certification. There need not be any class-wide damages

model. See Brown, 817 F.3d at 1239.15

      Defendants oppose Rule 23(b)(3) certification of the Challenged Fund Class

on the theory that the Class presents individualized questions of loss. Defs’ Opp.

at 23-24 [Doc. 118]. In the Court’s view, this objection is foreclosed by the

Eleventh Circuit’s controlling opinion in Brown, which followed well-established

law “that individual damage calculations generally do not defeat a finding that


 15
    As Brown indicates, courts have many tools at their disposal to adjudicate even
 individual damages. 817 F.3d at 1239. Accordingly, the Court further notes that it
 need not resolve the details of how damages will be determined at this stage. See,
 e.g., Olden v. LaFarge Corp., 383 F.3d 495, 509 (6th Cir. 2004) (stating that a
 court may await the outcome of the class liability trial “before deciding how to
 provide relief to the individual class members”); In re Suntrust Banks, 2016 WL
 4377131, at *6 (“The differences among class members will be resolved if and
 when the case arrives at the damages stage… arguments regarding the allocation
 of damages [are] premature and unpersuasive and [] the court is fully capable of
 structuring the damages allocation process in such a way as to account for
 individual differences among the class members.”) (citation omitted); Newberg
 on Class Actions § 9:61, 449-50 (4th ed. 2002) (indicating that courts may resolve
 common issues first and then turn to the details of how to resolve any remaining
 issues). See also Mullins v. Direct Digital, L.L.C., 795 F.3d 654, 664 (7th Cir.
 2015) (indicating that courts should take wait-and-see approach to determine how
 serious manageability issues are following a liability judgment or settlement).


                                        41
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 42 of 76




common issues predominate” under Rule 23(b)(3). 817 F.3d at 1239 (citation

omitted). See also Bouaphakeo, 136 S. Ct. at 1045; Allapattah Servs., Inc. v. Exxon

Corp., 333 F.3d 1248, 1261 (11th Cir. 2003), aff’d sub nom. Exxon Mobil Corp.

v. Allapattah Servs., Inc., 545 U.S. 546 (2005); Klay v. Humana, Inc., 382 F.3d

1241, 1259 (11th Cir. 2004), abrogated in part on other grounds by Bridge v.

Phoenix Bond & Indem. Co., 553 U.S. 639 (2008).

      Here, Plaintiffs allege that all of the Challenged Funds objectively

underperformed their benchmarks and comparators and that their selection and

retention by the Plan fiduciaries was imprudent and a violation of ERISA. Plaintiffs

set forth arguably objective data supporting these conclusions. At this stage,

however, the Court cannot make a merits determination as to whether the funds

were or were not imprudently maintained on the Plan. Even if some funds were

imprudent and others were not, this determination would not change the nature of

the class inquiry. Plan participants are entitled to recover losses sustained in their

Plan accounts because of the fiduciaries’ selection of imprudent funds, even if

some participants enjoyed above-market gains on other funds. Likewise, even

assuming that a class proceeding results in a merits determination that some funds

were imprudent for only a portion of the class period (i.e., after a certain duration of

underperformance), that determination can be factored into a loss calculation. This

does not undo the prevailing benefits of a class-wide proceeding.


                                           42
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 43 of 76




      In the Court’s estimation, there is nothing inordinately difficult about

calculating participants’ losses once it is determined which, if any, of the

Challenged Funds were imprudent and for what periods of time. Such calculations

certainly do not predominate over common questions of liability, as well as the

other Plan-wide equitable and injunctive remedies sought in this matter.

      If there is a finding of liability as to the Fiduciaries’ prudence in retaining

and maintaining the Challenged Funds, calculation of damages will be a

straightforward process using a common methodology. [See Doc. 119 at p. 15].

While the calculations of the losses attributable to each of the Challenged Funds

may yield a different number for each Fund, that does not amount to an

“individualized” inquiry sufficient to defeat Rule 23(b)(3) certification. See In re

Delta/AirTran, 317 F.R.D. at 686 (“Recognition that individual damages

calculations do not preclude class certification under Rule 23(b)(3) is well nigh

universal.”). Instead, the focus is on whether “one or more of the central issues in

the action are common to the class and can be said to predominate[.]” Bouaphakeo,

136 S. Ct. at 1045 (citation omitted).

      Here, the Court concludes that common questions as to the underlying

liability determination of the fiduciaries’ prudence in retaining the Challenged Funds

predominate. Plaintiffs allege that “the Plan was injured by Defendants’ fiduciary

breaches” and suffered quantifiable damages. [See Doc. 119 at p. 15]. Class


                                          43
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 44 of 76




certification under Rule 23(b)(3) is not defeated simply because the calculation of

damages may show that participants did not sustain identical amounts of loss. See

Brown, 817 F.3d at 1239.

      Consequently, any challenge by the Defendants’ to manageability is also

unavailing. Particularly given the Court’s extensive case management tools, there is

a well-settled presumption that courts should not decline to certify a class based on

manageability alone. See, e.g., Briseno v. Conagra Foods, Inc., 844 F.3d 1121, 1128

(9th Cir. 2017); Mullins, 795 F.3d at 663; In re Visa Check/MasterMoney Antitrust

Litig., 280 F.3d 124, 140-41 (2d Cir. 2001); see also Brown, 817 F.3d at 1239,

1241. Ultimately, “the Court has a powerful arsenal from which to draw in making

otherwise intractable class actions manageable[.]” Cooper v. Pac. Life Ins. Co., 458

F. Supp. 2d 1368, 1376 (S.D. Ga. 2006).

      Accordingly, the Court determines that certification of each proposed Class

is also appropriate under Rule 23(b)(3).

      E. Class Period
      Plaintiffs propose a Class Period from April 12, 2012, to the date of

judgment. [See Doc. 53 at ¶ 6]. Defendants maintain that this Class Period as to the

FE and AFA Classes is overbroad because it extends long after Plaintiffs “became

aware of the allegedly overvalued nature of the services and could have simply

opted out of paying for them.” [See Doc. 118 at p. 25]. In response, Plaintiffs



                                           44
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 45 of 76




pointed out that this argument ignores that the Defendants continue to allow AFA to

charge allegedly excessive fees with no alternative options for those Plan

participants seeking professional investment advice. [See Doc. 119 at p. 5]. In that

regard, Plaintiffs cite to the deposition testimony of Plaintiff Stone, in which Ms.

Stone explains that “if there was another option out there” for participants to

receive investment advisory services through the Plan, then she “would make the

choice to go with the person that’s going to give [her] the best rate.” [Doc. 118-3

(Stone Dep. Tr. at pp. 220:12 through 221[GL29]:14)]. However, the Plan has offered

no such alternative. Because the Defendants continue to engage AFA as the

exclusive provider of investment advisory services through the Program, the Court

finds that Plaintiffs’ requested Class Period is appropriate.

       F. Appointment of Class Counsel

       Rule 23(g)(1) provides that “a court that certifies a class must appoint class

counsel.” Fed. R. Civ. P. Rule 23(g)(1)(A)(i)(iv). This determination takes into

account counsel’s work “in identifying or investigating potential claims in the

action,” “counsel’s experience in handling class actions,” “counsel’s knowledge of

the applicable law,” and “the resources that counsel will commit to representing the

class.” Id.

       Plaintiffs request that the Court appoint Sanford Heisler Sharp, LLP and

Blumenthal Nordrehaug Bhowmik De Blow LLP as Class Counsel. [See Doc. 98 at



                                           45
       Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 46 of 76




p. 2]. Both firms identify specific attorneys and the credentials of each attorney

who will be operating in the role as Class Counsel. [See Doc. 98-25 (Field Decl. Ex.

23); Doc. 98-27 (Blumenthal Decl., Ex. 1)]. Defendants do not oppose appointment

of Sanford Heisler Sharp or Blumenthal Nordrehaug Bhowmik De Blow as Class

Counsel. [See Doc. 118].

       The Court finds that the attorneys identified by Sanford Heisler Sharp, LLP

and Blumenthal Nordrehaug Bhowmik De Blow, LLP are well qualified to

prosecute claims asserted against the Defendants on behalf of Plaintiffs and other

members of each of the three putative Classes. Both Sanford Heisler Sharp, LLP

and Blumenthal Nordrehaug Bhowmik De Blouw LLP have experience handling

complex class actions, including ERISA actions, and have been appointed as class

counsel in many complex class actions. [See Doc. 98-25 (Field Decl. Ex. 23); Doc.

98-27 (Blumenthal Decl., Ex. 1)]. Plaintiffs’ counsel has also devoted considerable

time and resources to the investigation and prosecution of the claims and legal

issues herein. [See Doc. 98-2 (Field Decl. at ¶ 19)]. Accordingly, Sanford Heisler

Sharp, LLP and Blumenthal Nordrehaug Bhowmik De Blouw LLP fulfill the

requirements of Rule 23(g) and are adequate Class Counsel.

III.   RULING ON MOTION TO CERTIFY CLASS


       For the foregoing reasons, the Court finds that, for each of the proposed

classes, Plaintiffs have established the requirements for certification under Rule


                                         46
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 47 of 76




23(a), Rule 23(b)(1), and Rule 23(b)(3). Consequently, Plaintiffs’ Motion for Class

Certification, Appointment of Class Representatives, and Appointment of Class

Counsel [Doc. 98] is GRANTED.

      The Court certifies the following classes under Rule 23(b)(1):

       Challenged Fund Class: All participants and beneficiaries of the Plan,

       excluding the Defendants, who invested in the Challenged Funds at any time

       from April 12, 2012, through the date of judgment;

       FE Class: All Plan participants and beneficiaries, excluding the Defendants,

       for whom FE performed investment advisory services through the Program

       at any time from April 12, 2012, through the date of judgment;

      AFA Class: All Plan participants and beneficiaries, excluding the Defendants,

      for whom AFA performed investment advisory services through the Program

      at any time from April 12, 2012, through the date of judgment.

      Plaintiffs Smith, Ideishi, and North are appointed as Class Representatives

of the Challenged Fund Class. Plaintiffs Pizarro and Stone are appointed as Class

Representatives of the FE Class. Plaintiffs Murphy and Stone are appointed as

Class Representatives of the AFA Class.        Sanford Heisler Sharp, LLP and

Blumenthal Nordrehaug Bhowmik De Blow LLP are appointed as Class Counsel.


IV.   DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT

      As previously stated, the Defendants seek summary judgment only as to

                                         47
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 48 of 76




Plaintiffs’ Excessive Fee claim. [Docs. 130-133].16 More specifically, Defendants

seek summary judgment as to the allegation of “reverse churning,” which it

maintains is the predicate for Plaintiffs’ entire Excessive Fee claim. See id. In

seeking summary judgment on Plaintiffs’ Excessive Fee claim, the Defendants do

not raise or discuss the actual fees charged by FE or AFA, or whether those fees

were excessive. [Docs. 130-1, 131-1, 132-1, 133-1]. Defendants do not dispute

Plaintiffs’ Statement of Additional Material Facts as to the amount of fees charged

by FE and AFA, or the fact that the fees charged by FE and AFA were significantly

higher than the fees charged by other providers available on the market offering

substantially similar services. [Compare Doc.145-1 at ¶¶ 5, 9-11 with Doc. 153-1 at

¶¶ 5, 9-11]. Similarly, Defendants do not dispute that FE charged participants in

other 401(k) plans less in fees for the same services. Nor do Defendants dispute

the facts setting out what the Plaintiffs characterize as the alleged failed fiduciary

processes employed by the Defendant for selecting AFA as a service provider and

for the ongoing monitoring (or lack thereof) of the fees charged by FE and AFA.

[See Doc. 145-1 at ¶¶ 7-8, 13-20].

      Instead, Defendants argue that the sole determiner as to the question of


 16
    Defendants have filed four separate motions for summary judgment against
 Plaintiffs Murphy, Pizarro, Stone, and Silver. Each motion, however, is based on
 the same challenge to the Excessive Fee claim advanced by those Plaintiffs, who,
 except for Plaintiff Silver, are the proposed class representatives of the FE and AFA
 Classes.

                                          48
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 49 of 76




whether Defendants allowed FE and AFA to charge excessive fees is not whether

the fees were excessive, but whether FE and/or AFA “actively” managed

participants’ accounts, i.e., did not engage in “reverse churning.” [See generally

Docs. 130-1, 131-1, 132-1, 133-1]. Defendants in essence argue that the actual

fees charged to, or paid by, Plan participants are not material to the disposition of

Plaintiffs’ Excessive Fee claim so long as FE and AFA did not engage in reverse

churning.

      For the reasons more fully set forth below, Defendants’ Motions for

Summary Judgment are DENIED.

      A. Plaintiffs’ Allegations in the Amended Complaint
      Plaintiffs’ allege in Count II of the Amended Complaint, which sets out the

principal Excessive Fee claim against the Defendants, that “Defendants failed to

engage in a prudent and loyal process for selecting and retaining an investment

advisor to construct asset allocation portfolios for participants.” [Doc. 53 at ¶ 177].

The Amended Complaint also alleges in Count VI a secondary, and as yet only

potential, breach of Defendants’ duty to monitor other fiduciaries to whom they

may have delegated any duties related to the selection and monitoring of FE and

AFA. [Id. at ¶¶ 211-214]. As the Defendants’ motions do not maintain that they

delegated any fiduciary responsibility related to the Excessive Fee claim, that issue

is not relevant to the disposition of the motions sub judice.



                                           49
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 50 of 76




      B. Defendants’ Prior Motion to Dismiss the Excessive Fee Claim

      On August 27, 2018, Defendants moved to Dismiss the Amended

Complaint, including the Excessive Fee claim. [See Doc. 59]. As grounds for

dismissal of the Excessive Fee claim, Defendants asserted that “a prudence claim

must plausibly allege that the process leading to a challenged outcome was

flawed.” [Doc. 59-1 at p. 16; see also id. at pp. 16-21]. As to “Plaintiffs’ allegation

that there were cheaper investment advisement service alternatives readily

available,” Defendants argued that this alone was “insufficient to state an ERISA

claim for breach of the duty of prudence, absent any allegations showing an abuse

of discretion in [Defendants’] decision-making process.” [See Doc. 74 - Order at

p. 11]. In other words, Defendants argued that Plaintiffs must allege procedural

imprudence on the part of the fiduciaries and that the Defendants were substantively

imprudent in allowing FE and AFA to charge far above the market rate for the

services provided.

      The Court denied Defendants’ Motion to Dismiss Count II, finding that

“Plaintiffs do not rely solely upon the allegation of cheaper investment options to

show that Home Depot’s decision-making process was imprudent.” [Id. at p. 12].

Rather, as this Court found, Plaintiffs rely on the following allegations in support

of the excessive fee claims:


             (1)     comparable firms charged lower fees,


                                           50
     Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 51 of 76




            (2)    lower fees were offered to participants in other comparable
                   plans,

            (3)    Home Depot failed to conduct competitive bidding,

            (4)    the investment options provided imposed duplicative advisory
                   fees,

            (5)    the Plan’s Recordkeeper received kick-backs that unreasonably
                   increased the advisory fees that were charged to the Plan
                   participants, and

            (6)    Home Depot allowed FEA and AFA to engage in a self-dealing,
                   reverse churning scheme which neglected the basic needs of the
                   Plan participants and benefitted Home Depot by defraying the
                   expenses of administering the Plan. [Id. at pp. 12-13].


         C. Home Depot’s Motions for Summary Judgment
     On April 10, 2020, Defendants filed four Motions for Summary Judgment

regarding the Excessive Fee Claim along with supporting documents. [Doc. 130

through 130-14; Doc. 131 through 131-19; Doc. 132 through 132-10; Doc. 133

through 133-26].     Nowhere in their Motions or supporting documents do

Defendants discuss the process they employed for monitoring the fees of FE and

AFA or the process for retaining AFA. Nor do the Defendants discuss any of the

distinct elements identified by the Court as comprising Plaintiffs’ Excessive Fee

claim, except for the piece of the sixth element alleging that FE and AFA engaged

in a reverse churning scheme. See Defs’ Briefs [Doc. 130-1, 131-1, 132-1, 133-

1]. Instead, Defendants assert that “reverse churning” is the “necessary factual

predicate” for the respective Excessive Fee claims. [See Doc. 130-1 at pp. 2, 6, 8-


                                        51
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 52 of 76




 9; Doc. 131-1 at pp. 2, 7, 9-10; Doc. 132-1 at pp. 2, 8, 10-11; Doc. 133-1 at pp. 2,

 10, 12]. According to the Defendants, if the undisputed material facts show that

 FE and AFA did not engage in “reverse churning,” the Excessive Fee claim fails

 in its entirety.

       In that regard, Defendants assert that summary judgment is warranted on all

 four motions because testimony from Plaintiffs Murphy, Pizarro, Stone, and Silver

 shows that FE and AFA “actively managed” their accounts as opposed to leaving

 them “largely inactive,” placing them on “auto pilot,” “neglect[ing] the needs of

 participants,” and “ignor[ing] participants’ instructions.” [See Doc. 130-1 at pp. 2,

 4; Doc. 131-1 at pp. 2, 9; Doc. 132-1 at pp. 2, 9; Doc. 133-1 at pp. 2, 6, 12].[GL30]

       In opposition, Plaintiffs take issue with the characterization of their

Excessive Fee claim. Plaintiffs argue that by failing to address the entirety of the

Excessive Fee claim and instead focusing on only one of six elements, Home Depot

fundamentally failed to meet the threshold required under Rule 56. [See Doc. 145

at pp. 3-4, 15-16].

       Additionally, Home Depot argues that Plaintiff Silver’s claims are barred

by ERISA’s three-year statute of limitations, 29 U.S.C. § 1113 (2), on the theory

that Plaintiff Silver had “actual knowledge” of the facts underlying the Excessive

Fee claim more than three years prior to filing the present lawsuit. [See Doc. 133-

1 at p. 15]. In response, Plaintiff Silver makes three points. First, Ms. Silver noted


                                           52
        Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 53 of 76




that AFA did not begin providing services to the Plan until July 2017, and that

her challenge to the imprudence of retaining AFA was filed just over a year later

in July 2018, thus making her claims against AFA timely. [See Doc. 145 at p. 33].

Second, Ms. Silver argues that Home Depot has not shown that she had actual

knowledge of underlying fiduciary conduct and failed fiduciary process

giving rise to the Excessive Fee claim. [Id. at pp. 33-34]. Finally, Plaintiff

Silver argues that even if she had “actual knowledge” of the underlying imprudent

fiduciary process with respect to FE, each time Defendants failed to remove FE as

a service provider or negotiate a lower fee, they engaged in a new breach of their

continuing duty to correct imprudent decisions, thereby instituting a new statute of

limitations. [Id. at pp. 34-35].

        D. MATERIAL FACTS BEARING ON DEFENDANTS’ MOTIONS
           FOR SUMMARY JUDGMENT

              1. Scope of Plaintiffs’ Excessive Fee Claim as Alleged in the
                 Amended Complaint
        The Court finds that the factual allegations asserted against Defendants in the

 Amended Complaint are controlling in determining the nature and scope of the

 Excessive Fee claim. The allegation of “reverse churning” is just one factual piece

 of such claim. [See Doc. 153 – Defs’ Reply at p. 3 n.7 (citing Am. Compl. ¶¶ 5,

 189-193, 198-202, 208)].17


 17
      The Court does not credit Defendants’ citations to factual allegations raised

                                           53
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 54 of 76




      At the outset of Count II of the Amended Complaint, Plaintiffs allege that

“Defendants failed to engage in a prudent and loyal process for selecting and

retaining an investment advisor to construct asset allocation portfolios for

participants.” [Doc. 53 at ¶ 177].     Plaintiffs challenged the adequacy of the

Defendants’ fiduciary process for retaining AFA because “Home Depot Defendants

failed to consider, or to solicit competitive bids from, other ‘robo advisers’ who

offered comparable asset allocation services for a cheaper price.” [Id. at ¶ 179]. In

addition to Plaintiffs’ challenge to the fiduciaries’ procedural imprudence in the

selection of AFA and the ongoing retention of FE and AFA, Plaintiffs alleged that

these decisions were also substantively imprudent because they resulted in Plan

participants paying FE and AFA excessive fees. Specifically, Plaintiffs contend

that “Home Depot’s selection and retention of [FE] and AFA caused the

participants to pay significantly excessive investment advisory fees” for the

services provided. [Id. at ¶ 178].

      Plaintiffs further allege that the services FE and AFA provided to Plan

participants did not justify the higher fees because: (1) “[a]s the amount of assets

grew, the investment advisory fees paid to [FE] and AFA grew, even though the



 exclusively against former Defendants FE and AFA, such as those alleged in Counts
 III-V, as those allegations go to claims that: (1) were not raised against these
 Defendants, (2) are no longer active, and (3) do not fall within the scope of Counts
 II, which is the operative Count for the purposes of Home Depot’s summary
 judgment motions.

                                          54
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 55 of 76




services provided by [FE] and AFA remained the same”[Doc. 53 at ¶ 180]; (2) the

Plan’s Recordkeeper received “kick-backs” that unreasonably increased the

advisory fees that were charged to the Plan participants [id. at ¶¶ 60-64)]; and (3)

the Defendants’ failure to monitor the services provided by FE and AFA allowed

both “to engage in an unlawful reverse churning scheme, neglect the needs of

participants, and ignore participants’ instructions” [id. at ¶ 180].

       In its motions, Defendants characterize the Excessive Fee claim as alleging

that the fees charged by FE and AFA were excessive based exclusively on the

grounds FE and AFA engaged in reverse churning. [See [GL31]Docs. 130-1, 131-1,

132-1, 133-1, respectively at p. 2 (arguing that reverse churning is the factual

predicate to Plaintiffs’ Excessive Fee claim); see also Doc. 153 at p. 9 (asserting

reverse churning as “the underlying reason why the fees charged by Financial

Engines and AFA were purportedly ‘duplicative’ and ‘excessive’ as compared to”

alternative service providers)]. In the Defendants’ view, “comparative products”

(i.e., alternative service providers offering comparable services at lower rates)[GL32]

only become relevant upon a showing that the actual services offered by FE and AFA

were “substantively imprudent.” [See Doc. 153 at pp. 8-9]. According to the

Defendants, as long as FE’s and AFA’s management of the Plaintiffs’ overall

portfolios’ achieved a positive result, the Defendants could not have liability for

any fiduciary breach. But that is not how the Court interprets what compromises


                                           55
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 56 of 76




Plaintiffs’ claim in Count II nor the law under ERISA. 18[GL33]

      On the question of substantive imprudence, Plaintiffs do not claim that the

fees charged by FE and AFA were excessive because of the underperformance of

participants’ portfolios. Rather, Plaintiffs claim that the fees were excessive

because they were significantly higher than the fees charged by other comparable

services providers providing the same or substantially similar services or even the

fees that FE and AFA charged other plans for identical services. [See Doc. 53 at

¶¶178-179]. The issues with the quality of the services provided by FE and AFA

were raised in the context of Plaintiffs’ allegations that the higher fees charged by

FE and AFA were not justified by any additional or exceptional services offered

to participants beyond that of other comparable service providers. [See id. at ¶ 53

(“Unfortunately, Financial Engines and AFA did not provide a level of advisory

services that would justify their exorbitant fees. Instead they engaged in ‘reverse

churning’—i.e. they charged ongoing advisory fees while doing very little to earn

them”)]. It is in support of this subsidiary point—as opposed to the underlying

principal contention that FE and AFA charged significantly higher fees than



 18
   That FE and/or AFA management produced a positive outcome in their accounts
 is an expected result and would not negate any breach by the Defendant in
 permitting FE and AFA to charge excessive fees. Pledger, 240 F. Supp. 3d at 1330
 (“[I]t can be a breach of [the fiduciary’s] duty to fail to monitor the fees and rein
 in excessive compensation.”). The Court discusses that as the rule under ERISA in
 more detail. See infra at Sec. IV. E. 4. of this Order.

                                          56
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 57 of 76




comparable service providers—that Plaintiffs point to the alleged reverse churning.

Plaintiffs explain that reverse churning is the practice of leaving participant

accounts “largely inactive,” “providing minimal investment advice” and “making

only limited changes to Plaintiffs’ portfolios.” [[GL34]Id. ¶¶ 53-54].

      While the alleged failure of FE and AFA to provide the promised services

may be an aggravating factor, the premise of any excessive fee claim is that the

charges for the services provided are unreasonable[GL35] under the circumstances. In

other words, even if FE and AFA provided all of the services that they promised

to provide participants, Plaintiffs maintain that the fees FE and AFA charged were

still excessive. So, even if there is no “reverse churning,” Plaintiffs have stated an

actionable claim under ERISA for excessive fees.

             2. Undisputed Facts and Evidence in Plaintiffs’ Favor Support
                Denial of Defendants’ Motions for Summary Judgment on
                Plaintiffs’ Excessive Fee Claim

      Having reviewed the evidence on the record, the Court finds that the

following facts are both material to the disposition of Plaintiffs’ Excessive Fee claim

and are not currently contested by Defendants, despite certain objections solely on

the grounds of materiality.

             (a)    Financial Engines is Retained to Provide Investment
                    Advisory Services Under the Program

      In 2011, the Plan engaged FE to provide investment advisory services to Plan

participants through the Program. [See Doc. 145-1 at ¶ 1]. FE provided investment


                                           57
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 58 of 76




advisory services to Plan participants enrolled in the Program from the beginning

of the class period until June 30, 2017. [Id. at ¶ 2]. Beginning July 1, 2017, FE

began to offer sub-advisory services to Plan participants. [Id. at ¶¶ 18-19]. FE

charged Plan participants under the following fee structure: “a fee of 0.55% of

participants’ assets for the first $100,000, 0.45% for the next $150,000, and 0.30%

for account balances above $250,000.” [Id. at ¶ 2]. The accounts of most

participants enrolled in the Program operated by FE had assets of $100,000 or

less, which put those accounts in the first and highest priced tier. [Id. at ¶ 3].

      In 2010, FE publicly identified Morningstar, Inc., GuidedChoice Asset

Management, Inc., and ProManage LLC as “direct competitors that offer

independent portfolio management and investment advisory services to plan

participants in the workplace[.]” [See Doc. 145-1 at ¶ 9]. “Fees for GuidedChoice

Asset Management, Inc. managed account services are [publicly] identified in its

Form ADV Part 2A as usually less than 0.45%.” [Id. at ¶ 10]. “Fees for ProManage

LLC managed account services for assets exceeding $100,000,000 are [publicly]

identified in its Form ADV Part 2A as typically 0.10%.” [Id. at ¶ 11].

      “Publicly available documents reflect that FE, either as a direct investment

advisory services provider or in a subadvisor role, provided its investment advisory

services to [other] 401(k) plans at an asset based fee rate materially lower than

the rate that FE charged participants in the Program.” [See Doc. 145-1 at ¶ 12]. For


                                            58
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 59 of 76




example, publicly available documents indicate FE’s highest-tier fee for participants

in Boeing’s and the State of Michigan’s 401(K) plan was 0.30%. [See Doc. 145 at

p. 20; see also Docs. 145-16 through 145-19]. Additionally, Motorola’s equivalent

plan was at 0.35%. [See Doc. 145 at p. 20]. Publicly available documents also

indicate that AFA, relying on FE as a subadvisor, charged Caterpillar plan

participants a highest-tier fee of 0.40%. [See Doc. 145 at pp. 20-21; Doc. 145-18

at p. 28]. Publicly available information indicated the average fee FE charged to

Plan participants for its Program is no more than 0.40% of the assets under

management, or approximately 25% lower than the first-tier rate of .55% that FE

charged Program participants. [[GL36]See Doc. 145-1 at ¶ 12]. A 2014 article

published by Forbes reported that FE charged fees ranging from 0.20% to 0.60%.

[See Doc. 145-21 at pp. 2-3;]. As the provider under the Program until June 30,

2017, FE charged a fee of 0.55% to Plan participants with $100,000 or less under

management (FE’s highest tier of asset-based pricing). [See Doc. 145-1 at ¶ 2].

      There is no evidence in the record indicating that the Defendants ever

investigated or questioned whether FE was charging Plan participants rates higher

than those FE charged other plans. Defendants have not pointed to any evidence

that the Defendants ever investigated FE’s typical range of fees to ensure that

participants in its Plan were not paying at or above the average fee FE charged for

its services. [See generally Docs. 130-2; 131-2; 132-2; 133-2; 145-1; 153-1].


                                          59
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 60 of 76




      Of the asset-based fees that Plan participants paid to FE for its advisory

services under the Program, it is undisputed that FE passed on a significant portion

of the participants’ fees to Aon Hewitt, the Plan’s recordkeeper. [Doc. 145-1 at ¶¶

4-5; Doc. 153-1 at ¶¶ 4-5].[GL37]      This supposedly allowed FE to connect

electronically to an enrolled participants’ account. [Doc. 145-2 at ¶ 6]. The

percentage of participants’ fees that FE remitted each year to Aon Hewitt were:

          (i) 2012: FE remitted 20% of the participant fees to Aon Hewitt;

          (ii) 2013: FE remitted between 20% and 25% of the participant fees to
              Aon Hewitt;

          (iii) 2014 – 2015: FE remitted 35% of the participant fees to Aon
                Hewitt;

          (iv) 2016: FE remitted between 30% and 35% of the participant fees to
               Aon Hewitt. [Id. at ¶ 4].

Of the $22,190,121 in total fees FE received for its services from 2012 to 2016, FE

paid between $6,568,000 and $7,060,000 to Aon Hewitt. [See Doc.145-1 at¶ 5].19

That means that between 29.6% and 31.8% of the fees participants paid to FE for

investment advisory services were paid back to Hewitt.


19
   See also [Doc. 145-26] at ECF p. 6 (The Home Depot FutureBuilder Form 5500
at p. 3-1 § 2(d) showing FE received $2,329,284 in 2012); [Doc. 145-27] at ECF p.
6 (The Home Depot FutureBuilder Form 5500 at p. 3-1 § 2(d) showing FE received
$3,570,557 in 2013); [Doc. 145-28] at ECF p. 7 (The Home Depot FutureBuilder
Form 5500 at p. 3-1 § 2(d) showing FE received $4,384,818 in 2014); [Doc. 145-
29] at ECF p. 7 (The Home Depot FutureBuilder Form 5500 at p. 3-1 § 2(d) showing
FE received $5,638,465 in 2015); [Doc. 145-30] at ECF p. 7 (The Home Depot
FutureBuilder Form 5500 at p. 3-1 § 2(d) showing FE received $6,266,997 in 2016).

                                         60
     Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 61 of 76




      Defendants were put on notice of the issues surrounding the fee sharing

between FE and the Aon Hewitt as early as 2013. The record shows that a neutral

outside consultant provided a benchmarking assessment of the Plan during a

quarterly meeting of the Plan’s Investment Committee on August 23, 2013. [See

Doc. 146-3 at ¶ 7].[GL38] In this assessment, the neutral consultant stated: “The

revenue that Aon Hewitt receives from [FE] should be disclosed on Aon Hewitt’s

408(b)(2) fee disclosure and monitored closely. There have been examples where

the revenue retained by Providers (including Aon Hewitt) using a similar

arrangement with Financial Engines is unreasonably high. The Home Depot should

understand the cost for the services Aon Hewitt is providing (annual [FE]

statements and financial advisors) relative to this revenue and monitor at least

annually.” [Id.[GL39]]

      The pass-through of fees from FE to Aon Hewitt was disclosed to the

Defendants on Aon Hewitt’s annual 408(b)(2) fee disclosure. [See Doc. 146-24 at

ECF p. 3].    [GL40]   In the disclosure, FE characterized the payments as “charged

directly to accounts of enrolled participants on a quarterly basis and remitted [to

Aon Hewitt] by [FE].” [Id. at ECF p. 4].[GL41] However, there is no record

evidence that the Home Depot fiduciaries ever questioned (1) whether the fee

paid to Aon Hewitt was reasonable, (2) whether it should have been part of Aon

Hewitt’s services as the Plan’s recordkeeper, or (3) what impact the fee had on the


                                            61
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 62 of 76




 fee FE charged Plan participants. [See Doc. 145-1 at ¶ 8]. The Investment

 Committee is a named fiduciary of the Plan charged by ERISA with the

 responsibility of defraying Plan and participant expenses. 29 U.S.C. §

 1104(a)(1)(A)(ii).


              (b)     Defendant Fiduciaries Replace Financial Engines with
                      Alight Financial Advisors at the Request of and for the
                      Benefit of the Plan’s Recordkeeper, Aon Hewitt.

       In July of 2015, the Plan’s Administrative Committee, also a named fiduciary

of the Plan, began negotiations with Aon Hewitt to renew its contract as a

recordkeeper to the 401(k) Plan. [See Doc. 146-3 at ¶ 13].         [GL42]   During those

negotiations, Aon Hewitt recommended that the Plan replace FE with one of its

affiliates, now known as Alight Financial Advisors, LLC (“AFA”). [Id.][GL43] On

April 26, 2016, the Administrative Committee, along with the Administrative

Committees of Home Depot’s other benefit plans, met to discuss and decide on a

new proposed recordkeeping arrangement with Aon Hewitt, which included

replacing FE with AFA as the investment advisor under the Program. At that

meeting, the Administrative Committee resolved to engage AFA to provide

managed account services for Plan participants. [Id. at ¶ 14]. [GL44] AFA was retained

as part of the negotiations around the renewal of the Plan’s recordkeeping agreement

with Aon Hewitt. [Id. at ¶ 18]. [GL45]




                                         62
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 63 of 76




      The minutes of the April 2016 Administrative Committee meeting indicate

that during the discussion of the transition from FE to AFA, only a single

document, titled “FutureBuilder and H&W Administration Renewal,” is mentioned

in support of replacing FE with AFA. [See Doc. 146-3 at ¶ 15]. Nothing in the

minutes of the meeting or the FutureBuilder and H&W Administration Renewal

indicates that any consideration was given to retaining a service provider for the

Program other than AFA. There also was no discussion or inquiry regarding the

reasonableness of the fees that AFA would charge or any inquiry as to the fees that

other providers of comparable managed account services were charging other plans.

Nor do the minutes indicate that the Plan fiduciaries ever considered engaging in a

formal request for proposal process seeking competitive bids from other investment

advisory services providers or conducting a survey of the market to identify the

going rate charged by companies that provided comparable investment advisory

services. [Id. at ¶¶ 16-17].

       The transition from FE to AFA occurred in July of 2017, at which point AFA

became the service provider that had the principal responsibility to operate the

Program. [See Doc. 146-3 at ¶ 18]. AFA did not itself, however, provide the

substantive investment advisory services. Instead, it retained FE as sub-advisor to

provide substantive investment advisory service to Plan participants enrolled in the

Program. AFA paid FE 35% of the fees it received from Plan participants, keeping


                                         63
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 64 of 76




65% for itself. [Id. at ¶ 19]. In short, FE provided the same substantive advisory

services that it previously had provided to participants enrolled in the program,

though at a substantially lower fraction of the fees it previously charged. 20 This

situation begs the question as to why the higher fee was ever charged to start with.

      E.     ANALYSIS
             1. Legal Standard for Summary Judgment
      Under Federal Rule of Civil Procedure 56, the entry of summary judgment

 is warranted only “if the movant shows that there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

 Civ. P. 56(a). In determining whether there exists a genuine question of material

 fact, the Court must “review the facts and all reasonable inferences in the light most

 favorable to the non-moving party.” Pennington v. City of Huntsville, 261 F.3d

 1262, 1265 (11th Cir. 2001). “If one or more of the essential elements [of the claim

 or defense] is in doubt, then summary judgment must not be granted.” Tippens v.

 Celotex Corp., 805 F.2d 949, 952 (11th Cir. 1986). As the moving party,

 Defendants have “the burden of showing the absence of a genuine issue as to any

 material fact, and for these purposes the material it lodged must be viewed in the

 light most favorable to the opposing party.” Adickes v. S. H. Kress & Co., 398 U.S.


20
  When AFA began providing managed account services to the Plan, it was not
required to pass through any portion of participants’ fees to the Plan’s recordkeeper
for data connectivity, such as the fees FE had remitted to Aon Hewitt. [See Doc. 146-
3 at ¶ 20].

                                          64
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 65 of 76




 144, 157 (1970).21 Thus, Defendants must “shoulder the initial burden of

 production in demonstrating the absence of any genuine issue of material fact,

 and the court must satisfy itself that the burden has been satisfactorily

 discharged.” Reese v. Herbert, 527 F.3d 1253, 1268 (11th Cir. 2008).

      In considering a motion for summary judgment, “the correct procedure is for

the district court to determine if the moving party has met its initial burden of

demonstrating the absence of any disputes of material fact and its entitlement to

judgment as a matter of law.” Jones v. City of Columbus, Ga., 120 F.3d 248, 254

(11th Cir. 1997). “[B]efore determining whether the plaintiffs could meet their

burden at trial, [the Court] must determine whether the [moving party] met its

burden of showing the district court there were no issues of material fact to be

determined at trial.” Mullins, 228 F.3d at 1314. “Only when that burden has been

met does the burden shift to the non-moving party to demonstrate that there is

indeed a material issue of fact that precludes summary judgment.” Clark v. Coats &

Clark, Inc., 929 F. 2d 604, 608 (11th Cir. 1991).

             2. ERISA Duty of Prudence in Excessive Fee Claims


 21
    Accord Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (stating that the
 moving party “bears the initial responsibility of informing the district court of the
 basis for its motion”); Mullins v. Crowell, 228 F.3d 1305, 1313 (11th Cir. 2000)
 (stating that the “moving party bears the initial burden to show, by reference to
 materials on file, that there are no genuine issues of material fact to be determined
 at trial”).


                                          65
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 66 of 76




      ERISA’s duty of prudence requires fiduciaries to discharge their duties with

“‘the care, skill, prudence, and diligence’” of a person “‘acting in a like capacity and

familiar with such matters.’” Tibble v. Edison Int’l, 135 S. Ct. 1823, 1828 (2015)

(quoting 29 U.S.C. §1104(a)(1)(B))[GL46]. When addressing ERISA fiduciary breach

claims like those at issue here, courts must “examine the totality of the

circumstances,” focusing “not only on the merits of a transaction, but also on the

thoroughness of the investigation into the merits of that transaction.” DiFelice v.

U.S. Airways, Inc., 497 F.3d 410, 418 (4th Cir. 2007) (citation omitted). An

ERISA fiduciary must take appropriate steps to ensure that the plan and its

participants “‘incur only costs that are reasonable in amount and appropriate to the

investment responsibilities of the trusteeship.’” Tibble v. Edison Int’l, 843 F.3d

1187, 1197 (quoting Restatement (Third) of Trusts § 90 (c) (3)).[GL47]

             3. Reverse Churning Is Not a Necessary Predicate to Plaintiffs’
                Excessive Fee Claim
      Defendants move for summary judgment as to the entirety of Plaintiffs’

 Excessive Fee claim, yet they do not address the issue of whether the investment

 fees were excessive.       Instead, Defendants seek summary judgment based

 exclusively on the argument that Plaintiffs cannot prove that FE and AFA engaged

 in reverse churning. [See Docs. 130-1, 131-1, 132-1, 133-1 respectively at p. 2

 (arguing that reverse churning is the factual predicate to Plaintiffs’ Excessive Fee

 claim); Doc. 153 at p. 9 (asserting reverse churning as “the underlying reason why


                                           66
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 67 of 76




 the fees charged by Financial Engines and AFA were purportedly ‘duplicative’ and

 ‘excessive’ as compared to” alternative service providers)].             However, a

 determination of whether FE and AFA actively managed participants’ accounts

 would not dispose of the Excessive Fee claim. See Fed. R. Civ. P. 56(a) (“a party

 may move for summary judgment identifying each claim or defense—or the part of

 each claim or defense—on which summary judgment is sought.”) (emphasis

 added).

     Notwithstanding Plaintiffs’ claims that FE and AFA left participants’ accounts

largely inactive and neglected the needs and instructions of participants (e.g. reverse

churning)[GL48], Plaintiffs’ Excessive Fee claim would still consist of the following

key allegations: (1) comparable firms charged lower fees; (2) lower fees were

offered to participants in other comparable plans; (3) Defendants failed to conduct

competitive bidding; and (4) the Plan’s Recordkeeper received “kick-backs” that

unreasonably increased the advisory fees that were charged to the Plan participants.

[See Doc. 74 - Order at pp. 12-13]. In opposition to Defendants’ motions, Plaintiffs

have offered sufficient evidence to raise a factual dispute with respect to each

allegation. Certainly, those allegations and the record evidence set forth a sufficient

claim of excessive fees when combined with the facts that the Plan’s fiduciaries

seemingly never examined or considered the reasonableness of the fees that first FE

and then AFA charged Plan participants.


                                           67
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 68 of 76




            4.     To Succeed on an Excessive Fee Claim, Plaintiffs Are Not
                   Required to Show That the Service Provider Charging the
                   Allegedly Excessive Fee Also Provided Substantively
                   Imprudent Services

      To establish liability, Defendants argue that it is not enough for the

Plaintiffs to just prove that the fiduciaries employed imprudent procedures and

Plan participants suffered corresponding losses as a result of the excessive fees

charged. According to Defendants, Plaintiffs must also prove “that FE/AFA’s

services were imprudent.” [Doc. 153 at pp. 7-8]. In support, Defendants cite to the

opinion issued in Lanfear v. Home Depot, Inc.,718 F. Supp. 2d 1364, 1382 (N.D.

Ga. 2010), which was subsequently reviewed by the Eleventh Circuit in Lanfear v.

Home Depot, Inc., 679 F.3d 1267 (11th Cir. 2012).22

      In Lanfear, the plaintiffs alleged a principal claim against fiduciaries for

breach of the duty of prudence, as well as a separate derivative claim against

monitoring defendants for failure to monitor and report the underlying imprudent

conduct. See id.at 1376-77, 1381-82. Having dismissed plaintiffs’ principal claim

of fiduciary breach, the court concluded that plaintiffs could not sustain their




22
  As an initial matter, the Court notes the procedural posture of Lanfear, brought
on a motion to dismiss (see 718 F. Supp. 2d at 1366-67), is different than in this
case, which is before the Court on motions for summary judgment.

                                         68
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 69 of 76




derivative duty to monitor claim. See id. at 1379 (dismissing plaintiffs’ duty of

prudence claim); 1382 (dismissing failure to monitor claim for failure to state a

claim). As the Eleventh Circuit succinctly explained in its review of the opinion,

“plaintiffs do not deny that those claims are derivative, and our decision to affirm

the dismissal of the primary claims means that the dismissal of those [derivative]

claims is also due to be affirmed.” Lanfear, 679 F.3d at 1286 n.20.

      Here, unlike Lanfear, this Court has already found that Plaintiffs’

underlying Excessive Fee claim, if proven, states a valid claim for fiduciary breach

of the duty of prudence. [See Doc. 74 - Order at p. 13]. Certainly, nothing in

Lanfear stands for Defendants’ proposition that fiduciaries are free to allow

service providers to charge Plan participants unreasonably high fees so long as the

underlying services provided are adequate.

      Moreover, Defendants do not cite any authority for their proposition that,

when plan service providers render adequate services, plan participants are

estopped from bringing a claim under ERISA alleging that the plan fiduciaries

allowed the service providers to charge excessive fees.       Indeed, payment of

unreasonable compensation to a service provider is a prohibited transaction under

ERISA. See 29 U.S.C. § 1106(a)(1)(C), 1108(b)(2).

      Allowing service providers to charge excessive fees is, in fact, a well-

established fiduciary breach. ERISA “forbid[s] a fiduciary from causing a plan to


                                         69
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 70 of 76




enter into a contract to obtain services from a service provider if the fiduciary knows

or should know that the arrangement will enable the service provider to receive

unreasonable compensation.” Taylor v. United Techs. Corp., No. 3:06cv1494

(WWE), 2007 WL 2302284, at *3              (D. Conn. Aug. 9, 2007). “Wasting

beneficiaries’ money is imprudent [and] . . . trustees are obliged to minimize

costs.” Tibble, 843 F.3d at 1198 (quoting Unif. Prudent Investor Act § 7). Thus,

a fiduciary must take appropriate steps to ensure that the plan and its participants

“incur only costs that are reasonable in amount and appropriate to the investment

responsibilities of the trusteeship.” Id. at 1197 (quoting Restatement (Third) of

Trusts § 90(c)(3)). This is true even where plaintiffs do not challenge the adequacy

of the underlying services for which they are being charged excessive fees.

      For example, in George v. Kraft Foods Global, Inc., 641 F.3d 786 (7th Cir.

2011), the Seventh Circuit reversed a grant of summary judgment for defendants

as to plaintiffs’ claim of excessive recordkeeping fees because “a trier of fact could

reasonably conclude that defendants did not satisfy their duty to ensure that

Hewitt’s [recordkeeping] fees were reasonable.” Id. at 800. The plaintiffs in

George did not allege that the underlying services provided by the recordkeeper

were poor or independently imprudent. See id. at 798-99. Instead, the court focused

solely on the fiduciary process for agreeing to the fees charged by the service




                                           70
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 71 of 76




provider, and whether the fees charged were excessive. See id.23

      This Court, accordingly, concludes that Plaintiffs’ Excessive Fee claim is not

premised solely on the issue of reverse churning. Thus, in moving for summary

judgment, it is the Defendants’ burden in the first instance to show “the absence

of any disputes of material fact and its entitlement to judgment as a matter of law”

as to each of the elements of Plaintiffs’ Excessive Fee claim. Jones, 120 F.3d at

254; accord Mullins, 228 F.3d at 1313-14; Clark, 929 F. 2d at 609. Defendants’

failure to do so is a sufficient basis to deny its Motions.

             5. Home Depot Has Failed to Establish Undisputed Facts Material
             to the Disposition of Plaintiffs’ Excessive Fee Claim in its Entirety

      In opposition to the Defendants’ motions for summary judgment, Plaintiffs

point to evidence on the record demonstrating genuine issues of material fact as to

the elements of Plaintiffs’ Excessive Fee claim.

      As to Defendants’ ongoing process for monitoring the fees charged by FE

and AFA, Plaintiffs point to minutes of the key fiduciary committee meetings

indicating that the fiduciaries did not investigate or discuss whether the asset-based

fee rate was reasonable for the actual services performed by FE and/or AFA. [See

Doc. 146-3 at ¶¶ 7-8, 16-17].   [GL49]   Plaintiffs also point to evidence that Defendants



23
  Consistent with this guidance, this district has found that where fees are charged
“as a percentage of assets, it can be a breach of its fiduciary duty to fail to monitor
the fees and rein in excessive compensation.” Pledger, 240 F. Supp. 3d at 1330.

                                                71
       Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 72 of 76




neither engaged in a formal “request for proposal” process, nor commissioned a less

formal survey of the market of companies providing comparable investment

advisory services. [Id.][GL50]


       As to the reasonableness of the fees charged by FE and AFA, Plaintiffs point

to readily available public documents stating that FE and AFA operate in a highly

competitive market, and that other service providers were offering comparable

investment advisory services at rates significantly lower than those charged by FE

and AFA. [Id. at ¶¶ 9-11]. Also, Plaintiffs allege that FE and AFA charged other

plans lower fees. [Id. at ¶ 12].

       As to the alleged kick-back arrangement between FE and the Plan’s

recordkeeper, Plaintiffs point to evidence that Defendants were on notice that this

arrangement should be monitored closely to ensure this revenue sharing scheme was

not “unreasonably high.” [Id. at ¶ 7]. [GL51]

       Regarding the retention of AFA, Plaintiffs point to evidence that

Defendants did not engage in a competitive bidding process, conduct a market survey

of fees, or inquire into whether the fees charged by AFA were reasonable given the

elimination of the “kick-back” scheme requiring revenue sharing with the Plan’s

recordkeeper. [Id. at ¶¶ 13[GL52]-14, 16-17, 20].

       The Court concludes that Home Depot has failed to shoulder its initial



                                            72
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 73 of 76




burden to show “the absence of any disputes of material fact and its entitlement to

judgment as a matter of law” as to these elements of Plaintiffs’ Excessive Fee claim.

Jones, 120 F.3d at 254.



             6. Plaintiff Silver’s Claims Were Timely Filed

       Section 413 of ERISA, 29 U.S.C. §1113, sets forth two separate time

periods—six and three years—during which actions for breach of fiduciary duty

must be brought.

       Under the six-year component, an action for breach of fiduciary duty is timely

if it is filed no more than six years after the date of the last action that constituted

the breach or violation of ERISA, or “in the case of an omission the latest date on

which the fiduciary could have cured the breach[.]” 29 U.S.C. §1113(1).

However, where a plaintiff has “actual knowledge” of the alleged fiduciary breach,

the three-year component specifies that the suit must be brought within three-years

from the earliest date on which the plaintiff first obtained such actual knowledge.

29 U.S.C. §1113(2). Actual knowledge means “what it says: knowledge that is

actual, not merely a possible inference from ambiguous circumstances.” Intel Corp.

Inv. Policy Comm. v. Sulyma, 140 S. Ct. 768, 775 (2020).

       Defendants argue that Plaintiff Silver’s claims are barred by ERISA’s three-

year statute of limitations under §1113 (2), arguing that Plaintiff Silver had “actual



                                           73
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 74 of 76




knowledge” of the facts underlying the Excessive Fee claim more than three years

prior to filing the present lawsuit. [See Doc. 133-1 at pp. 15-18].

       Plaintiffs dispute this on a number of grounds. First, as to the claim relating

to the retention of AFA, Plaintiffs point out that Ms. Silver asserted her claims on

July 11, 2018 [Doc. 53], and AFA only began providing services to the Plan (and

to Ms. Silver) in July of 2017, just one year before. [See Doc.145-1 at ¶ 18]. The

Court agrees and, thus, concludes that Ms. Silver’s claims relating to AFA were

timely brought, regardless of whether the three or six-year statute of limitations

applies.

       Next, Plaintiffs contend that Defendants cannot establish that Ms. Silver had

“actual knowledge” of the underlying fiduciary conduct giving rise to the claims

regarding FE. “[W]hen a fiduciary’s investment decision is challenged as a breach

of an ERISA duty, the nature of the alleged breach is critical to the actual knowledge

issue.” Brown v. Am. Life Holdings, 190 F.3d 856, 859 (8th Cir. 1999). Thus,

Defendants must show that Ms. Silver had “actual knowledge” of a failed fiduciary

process through which the fiduciaries monitored FE and the reasonableness of the

fees FE charged, not just the result of that process. See id.

       Defendants argue that Ms. Silver’s comments from her deposition

testimony when she expressed she was “concerned about fees” and “thought

Financial Engines’ fees were too high” for more than three years are sufficient to


                                           74
       Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 75 of 76




show actual knowledge. [Doc. 133-1 at pp. 16-17; Doc. 133-2 at ¶ 54]. Defendants

also point to testimony that Ms. Silver felt Home Depot did not have “the back of

their employees or their interests at heart[.]” [Doc. 133-1 at p. 16]. However, the

Court concludes that Ms. Silver’s generic concerns are not evidence that she had

actual knowledge of the underlying fiduciary conduct at issue, i.e., Defendants’

processes for negotiating and monitoring the reasonableness of the fees charged by

FE. She might have thought she was paying too much for the services she received,

but her personal beliefs in no way demonstrate knowledge of the details, specifically

that the fees charged were allegedly above the market price and/or above what FE

charged other companies, and particularly that fees might have even been inflated

due to the alleged kickback scheme.

       Accordingly, the Court concludes that Ms. Silver’s claims were timely filed

and are not barred under either of ERISA’s three or six-year statute of limitations.

V.     RULING ON DEFENDANTS’ MOTIONS FOR SUMMARY
       JUDGMENT

       As genuine issues of material fact remain for resolution, the Court finds that

Defendants’ Motions for Summary Judgment as to Counts II and VI are DENIED.

VI.    CONCLUSION


       For the above reasons, Plaintiffs’ Motion for Class Certification,

Appointment of Class Representatives, and Appointment of Class Counsel [Doc.



                                          75
      Case 1:18-cv-01566-WMR Document 186 Filed 09/21/20 Page 76 of 76




98] is GRANTED. The Court hereby certifies the following classes under Rule

23(b)(1):

       Challenged Fund Class: All participants and beneficiaries of the Plan,
       excluding the Defendants, who invested in the Challenged Funds at any time
       from April 12, 2012, through the date of judgment;

       FE Class: All Plan participants and beneficiaries, excluding the Defendants,
       for whom FE performed investment advisory services through the Program
       at any time from April 12, 2012, through the date of judgment;

      AFA Class: All Plan participants and beneficiaries, excluding the Defendants,
      for whom AFA performed investment advisory services through the Program
      at any time from April 12, 2012, through the date of judgment.

      The Court appoints Plaintiffs Smith, Ideishi, and North           as Class

Representatives of the Challenged Fund Class; Plaintiffs Pizarro and Stone as

Class Representatives of the FE Class; and Plaintiffs Murphy and Stone as Class

Representatives of the AFA Class. The Court appoints Sanford Heisler Sharp, LLP

and Blumenthal Nordrehaug Bhowmik De Blow LLP as Class Counsel.

      Defendants’ Motions for Summary Judgment as to Counts II and VI of the

Complaint [Doc. 130; Doc. 131; Doc. 132; and Doc. 133] are DENIED.



      So ORDERED this 21st day of September, 2020.




                                        76
